 LOCAL 707, MOTORFREIGHT DRIVERS613LocalUnionNo. 707,Highway and Local MotorFreight Drivers,Dockmen and Helpers,Internation-alBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America and ClaremontPolychemical CorporationClaremont Polychemical Corporation and Local UnionNo. 707,Highway and Local Motor Freight Drivers,Dockmen,and Helpers,International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America.Cases 29-CP-137, 29-CA-1844, and 29-CA-1992April 26, 1972DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING ANDKENNEDYOn December 24, 1970, Trial Examiner Sidney D.Goldberg issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel, the Re-spondent Company, and the Respondent Union filedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.Our colleague would find that the record in thiscasewillsupporta findingthat the RespondentCompany's conduct was such that a fair electioncould not be held and that, therefore, under the stan-dards set forth inGissel Packing,'abargaining orderis the appropriate remedy. He would do so by finding(1) that the two violations of Section 8(a)(1) of the Actfound by the Trial Examiner, which the latter foundto be "minor" in nature, constitute serious invasionsof the employees' rights and (2) that two bulletinsdistributed by the Respondent Company to its em-ployees, which the TrialExaminerdid not find viola-tive of the Act, did in factinterferewith the protectedrights of the employees and therefore were in viola-tion of Section 8(a)(1).The first of the incidents found to be violative of theAct by the Trial Examiner consisted of a private con-versation between the Respondent Company's presi-dent,Marlowe, and an employee, Brown. Thisinterview included remarks about the establishmentof a grievance committee, of which Brown was to beN.L.R.B.v.GisselPackingCompany,Inc.,395 U.S. 575a member; a remark about the effect of unionizationon Marlowe's personal finances; and a threat that ifthe Union came in the Respondent Company wouldhave to close its doors, a threat which Brown repeatedto four of his fellow employees. The second incidentfound violative of the Act by the Trial Examiner, andrelied on by our colleague, consisted of a conversationbetween Marlowe and another employee, Moss, inwhich Marlowe told Moss that if an expected rise insales occurred Moss would become a foreman andthat if the Union came in it would cost the Respon-dent Company $27 per man in benefits, and that thiswould bankrupt the Company.We agree with our colleague and the Trial Examin-er that Marlowe overstepped the permissible boundsof free speech in making his predictions and promisesof benefits and that the Respondent Company there-fore violated Section 8(a)(1) of the Act. But inassess-ing the impact of unfair labor practices on the Board'selection procedures they must by considered in theircontext and evaluated with respect to the seriousnessof the interference. Thus the threats made to employ-ee Brown, the more serious of the violations, evokedlaughter from the other employees to whom Brownrelated the conversation. And while we do not con-done Marlowe's remarks to Moss that he would bepromoted, contingent upon a rise in sales in his de-partment, or his prediction that the Company wouldgo bankrupt if it had to grant benefits demanded bythe Union, we cannot find that these violations wereso seriousin nature that a free and fair election couldnot have been held 5 months thereafter, the earliestthat an election could be held under the statute. Andconsidering the fact that an election had been held 7months before without interference by the Respon-dent Company, we cannot agree that such conductwould likely be repeated.Our colleague would also find, which the Trial Ex-aminerdid not, that two bulletins distributed by theRespondent Company on October 10, 1969, to its em-ployees constituted violations of Section 8(a)(1) of theAct. The first of these bulletins advised the employeesthat the Respondent Union could not petition for anelection until 1 year after the last election in March1969; the Respondent Company would not recognizethe Union on the basis of authorization cards; signinga union card did not obligate the signer to vote for theUnion in an election; it would do everything it couldto keep the Union out; and the employees would bereceiving "our proposals very soon"; and urged theemployees to vote against the Union on election day.We find nothing in this bulletin which representsanything more than the permissible exercise of freespeech by an employer in opposing unionization. Instating that the Union could not petition for anotherelection until a year had passed after the previous196 NLRB No. 75 614DECISIONSOF NATIONALLABOR RELATIONS BOARDelection it was merely stating the law. In stating thatitwould insist upon an election before recognizing theUnion the Respondent Company was not committingan anticipatory refusal to bargain, as contended byour colleague, but was merely insisting on its rightunder the statue to test the Union's asserted majorityby a Board election,2 a right here of particular signifi-cance to the Respondent Company in this case be-cause of the employees' rejection of unionization bya substantial majority in a Board election less than 7months before. And certainly the Respondent had theright to inform its employees that it would opposeunionization, and that the signing of the authorizationcards did not obligate them to vote for the Union atan election, and to urge the employees to vote againstthe Union at an election.There remains for consideration the statement inthe first bulletin that "we will be giving you our pro-posals very soon." Our colleague would find that thisstatement conveys an implicit promise of benefits tobe received by the employees for rejection of unioni-zation.We find nothing in this statement which wouldinfluence an employee in his union adherence. Likethe Trial Examiner, we find the statement too vagueto justify a finding that it interfered with the rights ofthe employees.Our colleague would also find, however, that thesecond bulletin 3 distributed by the Respondent Com-pany supplies the specificity lacking in the first bulle-tin regarding the "proposals." The second bulletinhad its genesis in a meeting held about April 30, 1969,over 5 months before, at the request of the employees.At that meeting some of the employees expressed adesire to withdraw from the profit-sharing plan. Im-mediately thereafter the Respondent Company re-quested legal counsel to investigate ways of amendingthe plan so that those who wished to do so mightwithdraw. Frequent discussions were held with thelaw firm, and the Respondent Company was told byits counsel that it was necessary that it find out howmany of the employees intended to withdraw and hows Linden LumberDivision,Summer & Co,190 NLRB No. 116.3The text of the second bulletin read:During our last company meeting,some people expressed a desire towithdraw from our profit sharing plan.We have beenworking with our lawyersand the Internal RevenueService to amend the plan so as to allow these people to do so. At thistime it is necessary for us to advise the Internal Revenue how manypeople wish to leave the plan.We would appreciate it if you would fill out the bottom of this form,advising us ofyourintention, so that we can proceed with theamendment.Please return it to Martin Wiesenfeld, Personnel Office.We would like to impress upon you that this indication of intention isnot binding,and that you may change your mind either way, when thetime comes to make your final decision.NAMEDATE[ ] I intend to withdraw from the profit sharing plan when the plan isamended to allow withdrawal.[ ]I intend to remain a participant of the profit sharing plan.This declaration of intention is not binding.many -intended to remain in the plan in order to sat-isfy certain requirements of the Internal RevenueService.The second bulletin was therefore nothing morethan inquiry to determine the intentions of the em-ployees regarding the implementation of a matterwhich had arisen over 5 months before. As the textindicates, no promises of benefits were made to theemployees, express or implied. We are therefore un-able to agree that this bulletin, whether viewed as apart of the first bulletin or standing alone, could haveinterfered with the rights of the employees under theAct.In summary, we find that while the Trial Examinerwas correct in finding that the two incidents involvingpromises of benefits and threats of plant closure wereviolative of Section 8(a)(1) of the Act they were notserious when examined in their context. And we can-not agree that the two bulletins distributed by theRespondent Company invaded the statutory rights ofthe employees. We are therefore of the opinion thatthe unfair labor practices committed by the Respon-dent Company were not of a caliber which wouldpreclude the holding of a free election and that thereisno justification for the issuance of a bargainingorder under the guidelines set forth by the SupremeCourt in theGisselcase.4Our dissentingcolleague alsocontends that by ourrefusal to reinstate picketing employees we are ignor-ing the provisions of Section 13, which preserves theright to strike.We would first note that our actionherein is not directed at the strike engaged in by theseemployees. On the contrary, we have, in approvingthe Trial Examiner's Decision, found the refusal toreinstate with backpay two employees, Weaver andRussell, who struck, but did not picket, violative ofthe Act. It is the resort to picketing for recognitionwithin 1 year of the holding of a valid election, anactivity specifically interdicted by Section 8(b)(7)(B)of the statute, upon which we ground our action. Ina careful analysis of thecases arisingboth before andafter the passage of the Taft-Hartley Act, the TrialExaminer has, in our opinion, clearly demonstratedthat where the activity engaged in by the employee isthe participationin anactivity which contravenes thepolicies of the Act the employee has forfeited his rightto invoke other provisions of the same statute to re-store him to his job with backpay. We agree with theTrial Examiner's analysis and his conclusion andsince the picketing herein was contrary to the expressprovisions of Section 8(b)(7)(B) of the Act we haveconcluded that the employees participating in thepicketing are not entitled to reinstatement and back-pay.4 Fn.1, supra. LOCAL 707,MOTOR FREIGHT DRIVERS615In asserting that we have ignored the provisions ofSection 13, which provides in pertinent part that"[n]othing in this Act, except as specifically providedfor herein, shall be construed so as either to interferewith or impede or diminish in any way the right tostrike," our dissenting colleague argues that absent aspecific proviso in the Act the Board is powerless todeprive employees who picketed of their status as em-ployees and may not refuse them reinstatement andbackpay. In support of this contention, he cites theproviso to Section 8(d), which denies employee statusto employees striking contrary to subsection (4) ofthat section, and he states, in substance, that by ouraction in this case we are interpreting Section8(b)(7)(B) as if it also contained such a proviso. In sodoing, our dissenting colleague, contrary to our views,has again equated the right to strike with the right topicket.Although our decision here holds unprotected theact of picketing, and not the strike, we are persuadedthat, in enacting Section 13, Congress did not conferan absolute right to strike. In the final clause of Sec-tion 13, Congress provided that nothing in the Actwas " ... to affect the limitations or qualifications onthat right." This clause was intended by Congress topreserve the limitations on the right to strike alreadyengrafted by the Board and the courts.' And the Su-preme Court has accepted this interpretation, statinginN.L.R.B. v. Drivers, Chauffeurs and Helpers LocalUnion No. 639, Teamsters (Curtis Bros.),362 U.S. 274,281-282:However, the Court and the Board fashioned thedoctrine that the Board should deny rein-statement to strikers who engaged in strikeswhich were conducted in an unlawful manner orfor an unlawful objective.... These are the "lim-itations or qualifications" on the right to strikereferred to in § 13.It is thus clear that Section 13 does not restrict thepower of the Board to deny a remedy to employeesengaged in illegal activities to those instances wherethe statute has "specifically provided for herein."Rather, by retaining the "limitations or qualificationson that right" existing at the time of its passage byCongress, Section 13 has preserved the power of thes See Senate Rep. No.105, 80th Cong., 1st Sess. 28, 1 Legis. Hist. 434,which states as follows:It should be noted that the Board has construed the present act asdenying any remedy to employees striking for illegal objectives. (SeeAmerican NewsCo.,55N.L.R.B.1302,andThompsonProducts72 N.L.R.B.150.)The Supreme Court has interpreted the statute as not conferringprotection upon employees who strike in breach of contract(N.L.R.B.v. Sands ManufacturingCompany,306 U.S. 332);or in breach of someother Federal Law(Southern SteamshipCompany v. N.L.R.B.,316 U.S.31); or who engage in illegal acts while on strike(Fansteel MetallurgicalCorp. v. N.L.R.B.,306 U.S. 240).Thisbill is not intended to change in any respect existinglaw asconstruedin these administrative and judicial decisions.[Emphasis supplied.]Board to deny remedies to employees who have en-gaged in illegal acts or have struck for illegal objec-tives.And it is this authority which we now exerciseto deny a remedy to those employees who engaged inpicketing contrary to the provisions of Section8(b)(7)(B) of the Act.Accordingly, as noted above, we affirm the TrialExaminer's findings and conclusions, and we shalladopt his recommended Order.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe Respondent Company, Claremont PolychemicalCorporation, Bethpage and Roslyn, New York, itsofficers, agents, successors, and assigns, and the Re-spondent Union, Local Union No. 707, Highway andLocal Motor Freight Drivers, Dockmen and Helpers,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officersagents, and representatives, shall take the action setforth in the Trial Examiner's recommended Order.MEMBER FANNING, concurring in part and dissentingin part:My colleagues adopt the decision of the Trial Ex-aminer though it involves what I regard as a signifi-cant failure to remedy a refusal to bargain by theRespondent Employer and interpret the SupremeCourt'sGisseldecision in a meaningful manner. In sodoing they decide adversely an important question ofemployee rights not yet settled by the Board, to wit.Do employees who engage in picketing for which theirunion representative may be in violation of Section8(b)(7)(B) lose their right to reinstatement?6Iagree with my colleagues that Respondent Em-ployer violated Section 8(a)(1) by its president'spromises of benefit and threats of plant closure andbankruptcy made to employees during the organizingcampaign of the Union, as well as by delaying thereturn to work of employee Weaver (a nonpicketerwho was ill during the strike) and by refusing to rein-state nonpicketing employee Russell after the strike.I disagree, however, with their failure to find addi-tional 8(a)(1) interference and an anticipatory refusalto bargain based on two company bulletins to em-ployees early in the campaign, to find 8(a)(5) based onthe refusal to recognize the Union, to find 8(a)(3), as6 The factsin this case are unusual, involving as they do a union which had,as I see it, a meritorious claim of 8(a)(5) violation before itbegan picketingwith signs protesting a refusal to recognize.DictainInternationalHod Car-riers Buildingand CommonLaborers Union of America, Local 840, AFL-CIO(C. A. Bhnne Construction Co.).135 NLRB 1153, fn. 24, to which I subscribedat1172-73,indicatesthat8(b)(7)(C)-a section interrelatedwith8(bX7)(B)-is not violated by a union which picketsmorethan 30 dayswithout filingan election petitionif the unionhas a meritorious claim of8(a)(5) violation. Here the significant issues,inmy view,are the majority'sfailure togive a bargainingorder and to reinstate strikers who picketed evenassuming that Section8(bX7)(B)has been violated. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDwell as 8(a)(1), with respect to Weaver and Russell,and finally to find 8(a)(3) and (1) with respect to 11rank-and-file employees whom I view as unfair laborpractice strikers discriminatorily discharged whenthey sought to return to work, entitled to rein-statement despite their picketing in a strike which asto the Union may have been an 8(b)(7)(B) violation.Iwould find that these strikers did not lose their em-ployee status merely by picketing.As to theGisselaspect of the case, the Trial Exam-iner concluded that the failure or refusal to recognize"prior to the strike" was not an 8(a)(5) violation in theabsence of employer unfair labor practices that "soseriously undermined support for the Union as topreclude the holding of a fair election." He furtherfound that Respondent Employer should not be de-prived of that interpretation of the unfair labor prac-tices so found simply because the statute itself barredan election (to test the representation claim) for an-other 5 months.In reaching his "no serious unfair labor practice"conclusion, the Trial Examiner found merit in onlypart of the prestrike interference and coercion allegedin the complaint. He labeled this "minor" and con-cluded that the strike "at its inception, at least, waseconomic." Consistent with the Supreme Court'sanalysis inSinclair,that "employees are particularlysensitive to rumors of plant closings and take suchhints as coercive threats rather than honest forecast,"I view this "minor" interference as substantial.?In addition to downgrading these prestrike unfairlabor practices of the Respondent Employer, the TrialExaminer totally discounted the initial thrust of inter-ference which occurred not long after a union meetingheld October 2, 1969, the first meeting of the organiz-ing campaign. Respondent Employer distributed twobulletins to its employees on October 10. One of thesebegan by acknowledging the current organizing cam-paign and the Union's attempt to secure signed cardsat a recent meeting, reminded the employees that "theTeamsters Union cannot petition us for an electionuntil one year after the previous election in March,1969," erroneously implied that the Union could notrequest recognition before that time,' flatly stated thatif the Union "at that time" had enough cards signeditwouldnotbe recognized ("We will definitely refusethis recognition."), stated that the Union would thenhave to petition for an election in which each personwould have a chance to vote, assured employees thatsigning a card did not mean that the signer had to votefor the Union "on election day," expressed a purpose7N.L.R.B. v. Gissel Packing Co., Inc., TheSinclairCompany v. N.L.R.B,395 U.S. 575, 619,also fn. 31.8 SeeConren, Inc.,156 NLRB 592, 599,enfd. 368 F.2d 173 (C.A. 7), wherethe Board expresslyfound thatSection9(c)(3) of the Act providesemployerswith "no 1-year periodof repose from the bargaining demands of unions,"if in fact a unionacquires a majority statusin an appropriate unit.to do everything in its power to keep the Union out,and in thenext sentenceimplied that benefits couldbe anticipated ("We will be giving you our proposalsvery soon."). The bulletin ended by twice urging a"no" vote "on election day."9 Thus the RespondentEmployer combined several potent techniques to dis-courage the union campaign: an anticipatoryrefusalto recognize at the end of the year even if the Unionhad enough cards, emphasis on the representationquestion being decided only at an election that couldnot be held until the end of the year,some5 monthsaway, and a promise of possible benefits "very soon"as a reward for keeping the Union out. Additionallya specific benefit wasimplicit inthe other bulletincirculated on October 10. This requested an expres-sion of individual employee opinion on a matter longof employee concern: would the employee withdrawfrom the existing profit-sharing plan if given the op-portunity? In fact, the Company had some reason tobelieve that the currentunion campaigngrew out ofthat problem. It is notable that an employee who hadbeen a member of the employeecommitteeon profitsharing for 3 years testified: "EversinceI have beenin the profit sharing plan I have beenawareof the factthat the employees wanted their money."He also tes-tified that they made this known to the Company"every time they got a chance." What better way topromise a benefit thanto suggestto employees thatthe Company was actually doingsomethingabout theproblem?10 Obviouslythesetwo companybulletinswere issued to nip the campaign in the bud by threatsand promises, yet the Trial Examiner and my col-leaguesfind the promises "too vague" and attach nosignificance to the bulletins admittedly having beenprepared for distribution on the same day, early in theunion campaign.9Specifically,the entire text was as follows:We heard that the Teamsters Union held an organizational meetingat the Rendezvous Bar, in Roslyn, last Thursday night.At the tune, they asked a number of our people to sign pledge cards.We would like it understood that the Teamsters Union cannot petitionus for an election until one year after the previous election in March1969. At thattime,if they have enough cards signed,they may comeback and ask us to recognize them as the bargaining agent. We willdefinitely refuse this recognition.The Union then must petition theNational Labor Relations Board to hold an election.Signing a card doesnot mean that you must vote for the union on election day. Claremontis going todo everythingin its power to keep the Teamsters out. We willbe giving you our proposals very soon. We feel that all our people willbe much better off without the union.Remember you can vote NO onelection day even if you signed the card.VOTE NO ON ELECTIONDAY.My colleagues construe this bulletin as a proper insistence by the Respon-dent Employeron its right to test a majority claim by Board election. Thisright is not available to an employer that has done its best to stifle organizingactivity.Linden Lumber,190 NLRB No 116, does not apply in a context ofelection interference.10 This secondOctober 10bulletin of the Employer is interpreted by mycolleagues out of context,which is the way the Trial Examiner read it. In myopinion its context and its timing brand it a significant invasion of theorganizing rights of employees.SeeWaters DistributingCompany,182 NLRB967, wherethe promise of insurance coverage had been a"focal point ofemployee interest"and the Board issued a bargaining order based onGissel. LOCAL 707,MOTOR FREIGHT DRIVERS617Next came the interference and coercion which theTrial Examiner did find violative of Section8(a)(1)but labeled "minor." These incidents occurred a weekor so later in the campaign, about October 20, andinvolve undenied promises and threats made by Com-pany President Marlow, who did not testify. Marlowcreated the opportunity to talk with two employeesindividually, away from their work stations. To one,Brown, he suggested the need for a grievance commit-tee, to which he intended to appoint Brown once theUnion was "out." During this conversation Marlowspoke of drawing no salary himself and having mort-gaged his home, and stated that "he would definitivelyhave to close his doors"-that is, Claremont's doors-if the Unioncamein. This conversation was afterwardrepeated by Brown to his "fellow employees," four ofwhom he named. The Trial Examiner properly foundthis to be a promise of benefit and a threat of reprisal.The other conversation was with employee Moss, towhom Marlow promised a foremanshipas soon as anexpectedincreasein sales occurred and the stabilizerdepartmentwas enlarged, saying on the same occa-sion that the Teamsters "would cost" about $27 a manin benefits and the Company would go bankrupt if itcamein.This conversation the Trial Examiner alsofound to be a combinedpromiseof benefit and threatof reprisal. He even found that these remarks "un-doubtedly contributed to the employees' determina-tion to strike" but then noted that only two employeeswere the direct recipients of such remarks, and pro-ceeded toassess theimpact of this conductas negligi-ble as areasonfor striking, at least ascompared withthe company refusal torecognize.Even as the TrialExaminersaw itthesewere no "permissible pre-dictions" of possibleeconomicconsequences as theRespondent Employer would have the Board believe.In fact, the plant closing remark did not even attemptto describe the company economic problems but onlyMarlow's personal finances.Without unduly belabor-ing the point, a plant closing threat is perhaps themost seriousinterferenceby speech with anemployee's Section 7 rights, as the Supreme Courtrecognized inGissel.A threat of this sort, in my view,isapt to be repeated. In this case there is specificevidence that it was. In the final analysis the TrialExaminerignored the record evidence of repetition ofthe threat to other employees.My colleagues discount the plant closing threat be-causeits repetition by Brown to his fellow employeesbrought laughter-an initialresponse connected withthe sizeof mortgageMarlow claimed to have on hishome, and hardly dispositive of the actual impact ofthis threat when the employees had had time to reflecton what at first may haveseemeda preposterous jokeby the boss. The plant closing threat was, in the viewofmy colleagues, "a more serious violation" thanMarlow's threat to Moss, though that was a bankrupt-cy threat which strongly suggests that the plant willclose. They conclude, however, that neither threat wasso serious as to have "prevented a free and fair elec-tion five months thereafter." Surely the test of inter-ference in a case of this sort, where by statute animmediate election is not possible but voluntary re-cognition is, cannot be judged only in terms of elec-tion impact.My colleagues see insufficient effectupon an election conducted 5 months in the future,and further attempt to render the conduct innocuousby speculation that it was not apt to be repeated. Thusthey simply ignore the impact of the conduct on theefficacy of ongoing organizing in preparation for arequest for voluntary recognition. It is my positionthat, because an employer may not use the election-free period to discourage his employees from seekingvoluntary recognition, aGisseltype remedy is in orderif it does. TheConrencase (see fn. 3, above) estab-lished this right to voluntary recognition during theyear following an election; Gissel, logically construed,protects it.The Trial Examiner's conclusion that the employ-ees' dominant motive in striking waseconomic seemsentirely unpersuasive especially when it is remem-bered that the employees were told by RespondentEmployer that recognition by the election routewould by law be delayed for months and that it wouldnot voluntarily recognize this Union even then. Theonly hope of immediate representation for employeeswas voluntary recognition by an employer not moti-vated by a desire to thwart unionization. This Em-ployer not only made clear its intent to thwart but wasimplementing that intent by doing its best to cajoleand to threaten them to reject the Union. Finally,there was the Employer's noticeable silence followingthe actual recognition request on October 22,a silenceduring which the Union made repeated unsuccessfulattempts to talk with company officials by telephone.The strike followed, and not until it was under way,as evidenced by the picketing, did the Respondentreply to the Union's request, or voice any doubt ofmajority status."IBy its letterof October 27, 1969,Respondent Employer acknowledgedreceipt of the RespondentUnion's October22 telegram asserting bargainingstatus and requesting a meeting. The letter went on as follows:Please be advised that we do not believe that your organization repre-sents a freely designated uncoercedmajority ofour employees in anappropriateunit.Accordingly,we shall not recognize your organizationas bargaining agent forany ofour employees until and unless it has beencertified as such by the National Labor Relations Board in a valid secretballot election conductedby thatBoard in an appropriate unit at anappropriate time.Shouldyourorganization file a request with the NLRB for such anelection in anappropriateunit at anappropriatetime,we will, of course,Continued 618DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is altogether patent that this strike was broughtabout by the Company's anticipatory refusal to bar-gain,12 coupled with immediate promises of benefit,followed shortly thereafter by combined promises andthreats to two individuals whom the record shows tohave been among the most active union adherents,and finally by the Company's pointed silence whenthe claim for recognition was actually made. In thesecircumstances an 8(a)(5) bargaining order based onthe card majority demonstrated at the hearing is ap-propriate. This is not a case where the Respondentvoiced doubt of the Union's majority status as soonas bargaining was requested, as wasMorse ChainCompany,175 NLRB 575. It is not a case where theemployer "absent election interference" or similarconduct questioned majority and insisted on an elec-tion, as wasLinden Lumber,190 NLRB No. 116.13 Infact, no election was possible here within the imme-diate future but clearly the conduct of RespondentEmployer interfered with union adherence. It is a casewhere an undenied threat of plant closure by the com-pany president was communicated to at least five em-ployees. The particular sensitivity of employees tosuch threats, as recognized by the Supreme Court inGissel,has already been emphasized herein. It is alsoa case where an employee was promised a spot on agrievance committee proposed by the company presi-dent, the need for which was discussed in the contextof getting rid of the union. It is also a case of anticipa-tory refusal to bargain accompanied by promises ofbenefit, both specific and implied. And it is a casewhere the request for recognition and bargaining wasmade only after a valid card majority existed, as es-tablished by this record.14When made, the requestand the attempts to discuss it went unanswered forseveral days-to be answered only after the strike hadcommenced and picketing had occurred. In these cir-cumstances the mere fact that an election could notthen be held and that the Union or any union was notthen entitled to seek recognitionby picketing aloneshould not bind this Board to the wisdom of applyingthe reasoning basic toGisselthat a bargaining orderbased on a card majority is the only way to remedysignificantemployer unfair labor practices occurringextend to the Boardour cooperation in its task of processing the matter.We would hope thatthe best interestsof yourorganization are servedby yourfollowing a similarprocedurethan resortingto a patently illegalpicketingactivity which you commenced today.12 The anticipatoryrefusal to bargaining was not specifically alleged as aviolation.Nevertheless the RespondentEmployerresponded in detail to thecontents and purpose of theOctober10 circular which contained the antic-ipatoryrefusal to bargain,hencethe question was fully litigated and formsan appropriate basis for a finding.13Chairman Miller dissented inLindenLumber,because of the apparentintentof the majorityto limitArthur F Derse, Sr., President, and Wilder Mfg.Co, Inc,185 NLRB No. 76 anotherpost-Gisselcase,on the issue of knowl-edgeof majoritystatus, a matter nothere reached partlybecauseof the scopeof the unfair laborpractices.14 The TrialExaminerfound thatthe unit consistedof 43 employees andthe Union had 26 valid cards.during an organizing campaign.An employer that takes immediate steps to block aunion campaign by 8(a)(1) promises and threats at atime when no election can be held, accompanied byan anticipatory refusal to bargain and by deliberatesilence asits only prestrikeresponseto a telegraphicrequest for recognition and confirming letter, is surelyin no better position to oppose a bargaining orderthan if an election could have been held. The unfairlabor practices herewereextensive, more than enoughto have affected an election had one been possible,and equally as effective to chill unionism in themeantime. What is more, this pattern of unfair laborpractice activity was continued by the RespondentEmployer's refusal on November 6 to reinstate allstrikers, pending legal advice.15 At that time the Re-spondent made no distinction between those whopicketed and those who did not, although Downey, anemployee who picketed several hours the first day ofthe strike, had been permitted to return to work thenext day.The Trial Examiner found that the strike was law-ful. In fact, there was no contention that it was not.He also found that only the Respondent Union couldbe found to have violated Section 8(b)(7)(B), but that,because that section proscribes picketing for recogni-tion, those strikers who picketed lost their right toreinstatement.My colleaguesagreewith this result.16Section 8(b)(7)(B) is specifically concerned with un-ion unfair labor practices. It says nothing with respectto striking employees who engage in picketing pros-cribed by it. Another section of the Act, Section 8(d),does contain a specific penalty-in circumstances nothere present-for strikers as such; that is,loss of em-ployee status. And then thereis Section13 of the Act,of broad purport, which provides that "[n]othing inthisAct, except as specifically provided for herein,shallbe construed so as either to interfere withor impede or diminish in any way the right to strike...." I can see no reasonfor this Board to ignoreSection 13 and construe Section 8(b)(7)(B)as if itcontained a specific provision withdrawing employeestatus from picketing strikers. The picketing here was15Respondent Employer ignored the Union'sNovember 3 telegram re-questing reinstatement.16 InNationalPacking Company,Inc.,158 NLRB 1680, enforcement de-nied 377 F.2d 800 (C.A. 10, 1967),a case involving only 8(a)(1) violations byan employer who urged in defense employee picketing allegedly unprotectedbecause contrary to Sec. 8(b)(7)(B),the court denied enforcement,findingthat the picketing-regardless of the employer's broken promises-was infact for recognition, hence unprotected when it occurred within 12 monthsof a valid election.Thus,the court of appeals disagreed with the Board's viewthat the right to strike and the right to picket "in that case"were"inextricablypart of the same" employee conduct.Since then the question of the effect ofmere participation in 8(b)(7XB) picketing has again been before the Boardin Blasingame Well Service,174 NLRB 1126.The Board found it unnecessaryto pass on the contention inasmuch as it agreed with the Trial Examiner thatthe twoemployees in question lost their status as employees,one by reasonof job abolishment during the strike and the other by misconduct on thepicket line. LOCAL 707,MOTOR FREIGHT DRIVERS619entirely peaceful. Even viewing the strike as eco-nomic-as mycolleaguesdo-there seems no need toconstrueSection8(b)(7)(B)toexcusetheRespondent's refusal to reinstate these peacefullypicketing strikers to jobs which were still unfilledwhen, after a few days of picketing, they sought rein-statement." The response to their request to comeback to work was: "I can't tell you. I'll have to consultmy attorney."" Nothing was said of the conduct ofthe strikers (which was entirely peaceful) nor of theirabilities for the work at hand, the economics of thesituation, or similar concerns of management. No oth-er response was ever given. Several days later on No-vember 8, counsel advised the Company that it waswithin its legal rights not to reinstate because of the"illegal and unprotected picketing activity," in effectsaying that the picketers had lost their employee sta-tus.My colleagues now agree and, in the process,supply language to penalize the strikers that the Con-gress did not use. Thus the scope of protected, con-certed activities guaranteed by Section 7 of the Act isseriously curtailed by this decision interpreting Sec-tion 8(b)(7)(B) as if it specifically carried an employeepenalty as well as a union penalty.My colleagues say that Section 13 confers no abso-lute right to strike and does not "restrict the power"of the Board to deny a remedy to an employee en-gaged in an illegal activity. As to these propositions Iam in agreement, but they do not answer the problemhere. InInternationalRiceMillingCo.,Inc.v.N.L.R.B.,341 U.S. 665, 673, the Supreme Court saidthat Section 13 simply makes clear that "parts of theAct which otherwise might be read so as to interferewith, impede or diminish the union's traditional rightto strike, may be so read only if such interference,impediment or diminution is `specifically providedfor' in the Act." The same thought appears inN.L.R.B. v. Drivers, Chauffeurs and Helpers Local Un-ion No. 639, Tea Teamsters (Curtis Bros.)362 U.S. 274,282, in a part of the opinion not quoted by my col-leagues:" ... 13 declares a rule of construction whichcautions against an expansive reading of that sectionwhich would adversely affect the right to strike,unlessthe congressional purpose to give it that meaning per-suasively appears either from the structure or history17On November 6 the picket signs were changed to read. "ClaremontPolychemical fired us because of activities in supportof Local 707,"althoughone of the earlier refusal-to-recognize signs was seen at the Roslyn plant earlyin the morning on November 10, the day that hearing was held in the U.SDistrict Court for the Eastern District of New York on the Board's 10(1)injunction proceeding.The courtreserved decision,but as ofthat day re-quired that all picket signs with the Union's name on them be removed fromthe picket line, Judge Weinstein stating that he did not want anybody on theline except the employees: "They're picketing for their own jobs until I decidethis."isThiswas in responseto the Thursday, November 6, offer of employeeMoss and others:"We want to come back to work," made at 7:45 a.m. toNeithch,a principal officer of the Company "partially in charge of opera-tions."of the statute" I would also emphasize that only a fewlinesabovethispronouncement the Court itselfequated a Board order against peaceful picketing asone which would "obviously `impede' the right tostrike."The only impediment to peaceful picketing provid-ed by Section 8(b)(7)(B)is against unions,and this issubject to injunction under Section 10(1) of the Act,and is given priority in investigation. My colleagueslook to cases likeN.L.R.B. v. Fansteel MetallurgicalCorporation,306 U.S. 240, to determine the unlawfulobjective of the strike activity said to infect rein-statement rights. There the Supreme Court could find"no definite and unmistakable expression" in the Act"to invest strikers with immunity from discharge" fortortious acts against their employer's property. Thatwas a sound approach to protect employers from hav-ing to retain persons in their employ regardless oftheir own unlawful conduct, but unsuited as a test fornot having to retain these peaceful picketers. Here thealleged disability is contained in the Actitself, in avirtually self-enforcing section aimed specifically atpicketing by a labor organization. Had the Congressin 1959 wished to penalize the individual picketer byits 8(b)(7)(B) provision-and an intent to do this iscompletely lacking in the legislative history-it had athand a perfect pattern in thelast sentenceof Section8(d), enacted in 1947. It could simply have said thatemployees who participate in such union picketingwould lose their status as employees. As that impedi-ment to and diminution of the right to strike was notenacted, the only interpretation of Section 8(b)(7)(B)consistent with the Supreme Court's views is that em-ployees who picket peacefully in this context retaintheir employeestatus.By affirming the Trial Examiner's decision my col-leagues have in the process found serious unfair laborpractice violations by the Respondent Employer, afact whichseems to escapethem entirelyin assessingthe unobjectionable conduct of the strikers.19 These19Althoughmy colleaguesdo notreach the question whether this strikeactivityis outside the protection of Section 7 because it occurred in conjunc-tion withactivity theyfind in violation of Section 8(b)(7)(B),the problemdeserves some comment inasmuch as I view the strike as an unfair laborpractice strike.It has long been recognized that in strikestouched off byemployer unfair labor practices reinstatement rights do not depend on afinding that the "picketing was conducted within the ambit of Section 7." SeeN. L.R B v Thayer Company,213 F.2d 748,754 (C.A. 1), cert. denied 348 U.S.883. The courtalso explained,at p. 753, fn.6, that engaging in activityunprotected by Section 7 does not necessarily mean that the discharge of anemployee for participation in such action is "for cause"so as to prohibit aBoard reinstatement order pursuant to Section10(c). .Thatdepends on thesurrounding circumstancesWhat is cause in one situation may not be inanother" TheBoardappliedthis principleinKohler Co,148 NLRB 1434,1447, fn. 20,balancing mass picketing and coercive demonstrations againstmany years of employer disregard of employee rights. It concluded that thestrike misconduct had no bearing on future job performance and would notrender the strikers in question unfit for future service,noting in addition thatthe employerhad alreadyreinstated some who had engaged in similar con-duct-preciselythe situation we have hereexcept thatthis Employer's unfairlabor practices were recentand thispicketing was peaceful. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices, they say, are not seriousenough to warrant a bargaining order even though theUnion had a majority and formally requested recogni-tion.Although I vigorously protest that result in thiscase-and would find additional violations of signifi-cance-the issue with respect to a bargaining order isone on which reasonable men may differ. But mycolleagues say nothing about this background whenthey come to the problem of reinstatement and theimpact of Section 8(b)(7)(B). They forget that this wasa legitimate organizational campaign resulting in aproven majority and a conventional request for recog-nition; that picketing was not a part of the campaign,but followed it-as the result of employer unfair laborpractices in my view, in their view essentially for eco-nomic reasons;and that this peaceful picketing waspromptly enjoined by Board action against the Un-ion. By no stretch of the imagination did Congressmean-in such circumstances-to penalize individualemployees who engage in peaceful picketing. Denyingthese picketing strikers reinstatement to their jobs-except as to only one who gave up after an hour ortwo-is a heavy penalty for a few days of peacefulpicketing!TRIAL EXAMINER'S DECISIONSIDNEY D. GOLDBERG,Trial Examiner:The principal ques-tion in this case is whether certain strikingempplo ees, byengaging in picketin violative of Section S(b)(7)(B),there-by forfeited their ri t to reinstatement on application.This is a consolidated case.On November 18, 1969, acomplaint was issued in Case 29-CP-137,on a charge filedOctober 27,1969, by Claremont Polychemical Corporation(herein the Company),alleging that Local Union No. 707,Highway and Local Motor Freight Drivers,Dockmen andHelpers,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America(herein Lo-cal 707 or the Union),while in an organizing campaignamong the Company's employees,engaged in a strike andpicketed for recognition as the representative of those em-ployees within the 12-month period following a valid elec-tion and that,therefore,itspicketing violated Section8(b)(7)(B)of the National Labor Relations Act, as amended(herein the Act). The Union denied that its picketing at theCompany's premises had an object of forcing or requiringthe Company to recognize it as the representative of theemployees,and the issue so raised was tried before me, withall parties represented,at Brooklyn,New York,on Decem-ber 19,1969.1On March 23,1970, a complaint was issued in Case 29-CA-1844,based on charges and amended charges filed bythe Union on October 30, November 14, and December 31,1969, alleging(i) that since October 18 the Union had beenthe collective-bargaining representative of a majority of theCompany's employees in an appropriate unit; (ii) that theiPursuant to Section 10(1) of the Act,the Regional Director applied to theUnited States District Court for the Eastern District of New York for apreliminary injunction pending the determination of this case by the Boardand an appropriate order was entered November 17, 1969. On the basis ofboth stipulation and official notice,the evidence and proceedings before theDistrict Court are incorporated in this case.Company had refused the Union's demand for recognitionas such representative: (iii) that the Company had madethreats and had promised benefits to its employees to in-duce them to cease being members of the Union; (iv) thatby reason of the Company's conduct the employees hadgone out on strike; and (v) that upon the termination of thestrike and the employees'request for reinstatement, theCompanyhad unlawfully refused to reinstate certain namedemployees. This conduct, it alleged, constituted violationsof Section 8(a)(1), (3), and (5) of the Act.On thebasis of this complaint,the General Counsel madea motion to reopen Case 29-CP-137 and to consolidateCase 29-CA-1844 with it. The Companyfiled opposition tothe motion but, by order dated April 16, 1970, the motionwas granted and the consolidated case set for further hear-inYhe Companythereafter answered,admitting that it hadrefused to reinstate the named employees and that it refusedto recognize the Union but denying that the Union repre-sented a majority of its employees in the unit or that it hadcommitted any unfair labor practices.The issues so raisedwere tried before me at Brooklyn,New York,on April 28,29, and 30; May 26 and 27;and June 22 and 23,1970. Allparties were represented by counsel,afforded an opportuni-ty to adduce evidence,cross-examine witnesses,and argueon the facts and the law.On May 26 the General Counselmoved to amend the complaint to add allegations of inter-ference, restraint,and coercion and to add an allegationthat an additional employee had been unlawfullydiscrim-inated against by the Company(Case29-CA-1992). Themotion was granted,the Comppany answered, and evidencewas taken concerning these allegations. Briefs filed by theGeneral Counsel and the Union in Case 29-CP-137 beforeconsolidation,and bythe General Counsel and the Compa-ny upon all three of these cases, after consolidation andtrial, have been considered.For the reasons hereafter set forth in detail,I find that theUnion's picketing of the Company's premises,from October27 until November 17, 1969,violated Section 8(b)(7)(B) ofthe Act.I also find,however,that although the Union, sinceOctober 18, 1969, was the collective-bargaining representa-tive of the employees,the Company's refusal to recognizeand bargain with it did not violate Section 8(a)(5) of the Act.Finally,I find that those striking employees who partici-pated in the picketing were guilty of misconduct which jus-tified the Company in refusing to reinstate them but thatthose who did not picket were entitled to reinstatement onapplication.Upon the entire record herein,3 and the demeanor of thewitnesses while testifying,Imake the following:FINDINGS OF FACr1.The partiesThe Company, a New York corporation, is engaged in themanufactureand sale of chemicals and chemicalproducts.It operatestwo plants,one at Bethpage and the other atRoslyn, New York. The answers of both the Union and theCompany admit the factualallegations concerning theCompany'scommerce and I findthat it is an employerengaged in commerce.The answer of the Union in Case 29-CP-137 admits thatboth it and Truckdrivers Local807, International Brother-2The Companyapplied to the Board for leave to appeal from this orderbut, on April 28, 1970,the Board denied the appeal as lacking merit.3Typographicalerrors in the transcript of proceedings before me havebeen corrected by order dated October 5, 1970. LOCAL707,MOTOR FREIGHT DRIVERS621hood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America(herein Local 807) are labor organizations.The answer of the Company in Case 29-CA-1844 also ad-mits that the Union is a labor organization.2. BackgroundThe principal facts in these cases are not seriously indispute.On March 25,1969, a Board election was conduct-ed among the production and maintenance employees 4 ofthe Company on a petition by Local 807 to be certified asthe collective-bargaming representative of those employees.Local 807 received only 18 of the 48 valid votes cast and theresult was certified on April 2.3. Summary of eventsIn the latter part of September 1969, at the invitation ofsome company employees,the Union commenced an effortto become the collective-bargaining representative of theCompany's production and maintenance employees. LeoSchwartz,recording secretary of the Union,was in chargeof the campaign.On October 2, he held a meeting of compa-ny employees at the Rendezvous Bar in Roslyn,explainedwhat the Union could do for the employees,and obtained17 executed authorization cards.He also made availableblank cards,which some of the employees took for circula-tion among employees absent from the meeting, and 11additional cards were executed and returned to him by Oc-tober 21.On the basis of the 28 cards and his informationindicating that there were approximately 44 employees en-ggagged in production and maintenance,on October 22,Schwartz sent a telegram and a confirmatory letter to theCompany stating that the employees had designated theUnion as their bargaining agent and requesting a meeting,within 24 hours, to discuss a contract.Receiving no answer,Schwartz made several unsuccessful attempts on Thursda,yand Friday,the 23rd and 24th,to reach the Company sofficials by telephone.5On Monday morning, October 27,a number of employ-ees from both plants met at the gate of the Roslyn plant.Also present were Schwartz and one or two other officialsof the Union.Schwartz told the employees about his unsuc-cessful efforts to reach the company officials and the mendecided to go out on strike and picket both plants.Accord-ingly, those stationed at the Bethpage plant went back thereand set up a picket line.The signs theycarried had beenprepared by the Union and read as follows:Claremont Polychemicalrefuses to recognizeLocal 70711On November 3 the Union sent the Company a telegram4 The unitstipulatedby Local 807 and the Companywas as follows:INCLUDED: All productionand maintenanceemployeesincludingshipping and receiving employees, truck drivers,and working foremen,employed atthe Employer's premises located at39 Powerhouse Road,RoslynHeights,N.Y. and 501 WindingRoad,Old Bethpage, N.Y.EXCLUDED:Salesmen,office clerical employees, laboratory employ-ees, professional employees,watchmen,guards, and supervisors as de-fined in the Act.Itwas also stipulated that the"working foremen" were notsupervisors.He did reach Martin H.Wiesenfield,comptroller,office manager, andpersonneldirector of the Company,but Wiesenfieldsaid therewas nothinghe could do about the matter except forward a messageto the interestedofficials.6 On the sameday, the Companyfiled a charge of violation of Section8(b)(7)(B) by theUnion and sentthe Uniona letter statingthat it doubtedthat the Union represented a "freely designated uncoercedmajority of ouremployees in any appropriate unit."stating an offer by the striking employees unconditionallyto return to work but the Company made no response. OnNovember 6, early in the morning and before picketingbegan, 11 of the men still on strike entered the Roslyn plant,spoke with Mark W. Neitlich, the Company's treasurer andmanufacturing manager, and again made an unconditionaloffer to return to work. Neitlich said he couldn't give theman answer until he had consulted counsel, whereupon themen left the plant and again set up their picket line. Neitlichtestified that, after consulting counsel, the Company decid-ed not to reinstate the men.On that same day, November 6, the Union sent the Com-pany a telegram stating that the picketing was no longer tosecure recognition for the Union but solely to obtain rein-statement of the employees who had offered to returnsBeginningon the followinday, November 7, the picketsigns were changed to read:Claremont Polychemicalfired us because of ouractivities in support of Local 707and the picketing with thissign9 continued until an injunc-tion was issued on November 17, 1969. As far as shown onthis record, it has not been resumed.4.Contentionsand issuesOn the basis of the foregoing facts,in Case 29-CP-137the General Counsel and the Company contend that theUnion's picketm*was in violation of Section 8(b)(7)(B) ofthe Act. In Cases29-CA-1844 and 29-CA-1992,the Gener-al Counsel and the Union contend that the Union had beendesignated as the collective-bargaining representative of theCompany's employees and was entitled to recognition assuch representative;that the strike was the result of theCompany's unlawful refusal to recognize the Union and itsother unlawful conduct;that the employees were entitled toreinstatement upon their application therefore;and that therefusal ofthe Companyto recognize the Union and rein-state the employees are unfair labor practices requiring re-medial sanctions.The Union,in Case 29-CP-137,contends that its picket-ingwas lawful and conducted "in protest againstClaremont's unfairlaborpractices,including Claremont'sunlawful refusal to recognize the Union" and that, com-mencing November 5, the object of the Union's picketingwas "only to protest the discharge of the employees."The Company,in Cases 29-CA-1844and 29-CA-1992,contends that the circumstances of the execution of thecards render them invalid as designations of the Union tobe the bargaining representative of the employee-signersand that some of the cards were inadequately executed. Italso contends that,even if the cards do establish the Union'sstatus as the representative of the employees,no bargainingorder should issue against it because the Company has not7The Company admitted the allegations of the complaint setting forththese facts In addition to these employees,Roderick A.Russell,Jr., a part-time employee, did not come to work as long as the picketing continued butwhen the picketing ceased he requested and, the Company admits, wasrefused reinstatement. Another employee,John Weaver,who failed to reporton October27 byreason of illness, was also refused permission to go to workfor a week after his attempt to return.8 It was also on November 6 that the court issued an order to show causein the injunction proceeding instituted by the Board'sRegional Directoragainst the Union based upon the Company's charge,but, since formalservice of the order was not made on the Union until the following day, noinference can be,or is, drawn from this concurrence of events.9Neithch testified that early in the morning on November 10, the day ofthe hearing of the application for an injunction, an employee named RickieBrown picketed at the Roslyn plant with the recognition sign. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in conduct making a fair election impossible. Onthe principal issue, the refusal to reinstate the striking em-ployees, the Company contends that, by their picketing inviolation of Section 8(b)(7)(B), the employees engaged inunprotected activity justifying their discharge.5.Discussions and conclusionsa.The case against the UnionThe facts are, as stated above, substantially undisputed:On October 22 the Union demanded recognition as thecollective-bargaining representative of the Company's em-ployees in the unit involved in the election conducted by theBoard and the previous March; the Company failed to grantrecognition, and, on October 27, 1969, the Union, usingboth its own officials and several of the Company's employ-ees, began picketing with signs reflecting the Company'srefusal. Inasmuch as an election had been conducted within12 months prior to the picketing, and since both the Union'sdemands and the legend on the picket signs clearly indicatethat an object of the picketing was recognition, these factsappear to constitutea prima facieshowing of violation ofSection 8(b)(7)B).The Union's defense, as stated in its brief, is thatThe Union's initial picketing was not to requireClaremont to recognize it, but was in protest againstClaremont'sunfairlaborpractices,includingClaremont's unlawful refusal to recognize the Union.The argument of the Union in support of its defense,however, is that the holding of the election does not give theemployer "a twelve month repose from the bargaining de-mands of unions", and it cites, in support,Conren Inc.,156NLRB 592, andAstoria General Tire Co.,170 NLRB No. 78.The difficulty with the argument is that, while the statementof the law is a correct one in a proper context and theauthorities cited support it, the principle is inapplicableherein. In bothConrenandAstoriathe proceedings weredirected against the employers, the violations alleged wereof Section 8(a)(5), and the conduct involved consisted ofrefusals by those employers to recognize the unions. Neithercase involved picketing by the union 10 for the recognitionit claimed and in both cases the means chosen by the unionsfor the enforcement of their claims was the processes of theBoard. In this case, on the contrary, the Union chose topicket as a method of self-help, and the question in this partof the consolidated case is not whether the Union was enti-tled to recognition but whether its conduct in picketing theCompany's premiseswas an unfair labor practice underSection 8(b)(7)(B) of the Act.The Union further argues that its picketing was "not toforce or require Claremont to recognize the Union" but "toprotest Claremont's unfair labor practices" and "the refusalto recognize was the conduct it was protesting." In thecontext of this case the Union's argument is an attempt, byrearrangement of words, to change the unalterable fact that,by its demand for recognition, by Schwartz' message to theemployees immediately prior to the commencement of thepicketing that he had had no answer to the demand forrecognition, by the statement on the picket signs that theCompany refused recognition, and by its failure to date todisavow this goal, the Union made it absolutely clear thatat least one of its objects in picketing was to force Clare-mont to recognize it. 1 I reject the Union's characterization10While there had been picketing inAstoria,the union had discontinuedit and the charge based upon the picketing had been withdrawn.11 See-New YorkJointBoard, Amalgamated Clothing Workers of America,of its object and find that an object of its picketing wasforcing or requiring Claremont to recognize the Union asthe collective-bargaining representative of the Company'semployees in the unit involved.The Union's argument that its status as the designatedrepresentative of the Company's employees exempts it fromthe prohibition of Section 8(b)(7)(B) is refuted both b theunmistakable wording of the section and by its le islativehistory.The first part of Section 8(b)(7)(B) exempts from itsstrictures only a labor organization"currently certified asthe representative of such employees"but the Union's argu-ment would extend the exemption to a labor organizationwhich has been designated as collective-bargaining repre-sentative by a majority of the employees.The legislativehistory of the section discloses that is extended exemptionwas in the bill as it was passed by the Senate,but, whenrecommended to both Houses by the Conference Report,the exemption was limited to certified labor organizationsand it was enacted as recommended.Accordingly, theBoard has held the phrase means preciselywhat it says, andany attempt to extend its exemption to a labor organizationclaiming to represent the employees on the basis of theirindividual designations must be rejected.12The Union's argument that its picketing, since it was inprotest against the Company's unfair labor practices, waspermissible notwithstanding the proscription of Section8(b)(7)(B)on the authority ofMastro Plastics Corp. v.N.LR.B.,350 U.S.270,must also be rejected.Both thestatutory provisions involved and the nature of the activitiesare quite different:The only similarity is that in both casesalleged employer unfair labor practices form the basis forthe dispute.InMastro Plasticsthe employer contended thatits employees who struck without observance of the delay-following-notification requirement in Section 8(d)(4) hadthereby lost their status as employees in accordance with theprovisions of the section.Both the Board 13 and the Su-preme Court noted that the strike, albeit without observanceof the waiting period in Section 8(d), was not to force anymodification of the contract but only was a measure ofself-help against the employer's unfair labor practices whichwere "unrelated to the actual operation ofthe contract."The notification requirement in Section 8(d) runs to strikesto terminate or modify collective-bargaining contracts andthe holding inMastro Plasticsis simply that, since a strikein protest against unfair labor practices is not one to termi-nate or modify a contract,the notification provision in thatsection is inapplicable.In the case at bar the prohibition inSection 8(b)(7)(B) is not directed against unfair labor prac-tice strikes but against picketing for recognition.According-1 , since the picketing in this case clearly was, and has beenfound to have been,at least partially recognitional in itsobject,notwithstanding any unfair labor practices by theCompany, the Union was not entitled to employ thatparticular means to counter them and,therefore,by its pick-eting it has violated that section.For the purpose of formulating an appropriate remedy inthis aspect of the case,it is necessary to determine the timeperiod of the picketing herein found to be an unfair laborpractice.Although the Union made an attempt,by its tel-egram of November 6 to the Company and by the changein its picket signs described above, to portray the object ofits picketing from that time forward as limited to its protestAFL-CIO (SuperiorPaint.; Inc.),181NLRBNo. 149;PaintersLocal 272,Brotherhoodof Painters,Decorators and Paperhangersof America, AFL-CIO(Charles R. Curtiss),183 NLRB No. 89.11Teamsters, Chauffeurs,Warehousemen and Helpers,Local 901, IBT (Va-lencia BaxtExpress, Inc.),137NLRB 808,enfd.314 F2d 792 (C.A. 1).11 103 NLRB 511. LOCAL 707,MOTOR FREIGHT DRIVERSagainst the Company's unfair labor practices,it concededthat it has continued to claim that it was,and is,entitled torecognition.14With respect to the change of picket signs,Neitlich testified that,although some of the signs werechanged beginning November 7, he nevertheless saw one ofthe recognitional signs displayed on November 10, the dayof the hearing of the injunction application.Schwartz, whenfirst questioned on this point,testified that the change insigns was made "on the morning of the 11th,the day afterthe hearing in court,"but, under guidance of the Union'scounsel,he changed his testimony to fix the date of thechange in picket signs as November 6 and then November5.While the Union probably attempted to change the picketsigns on November 5 or 6,Schwartz testified that he madeno effort to recover the recognitional signswhich he hadpreviously issued to the picketers and I accept Neitlich'stestimony that a recognitional sign was displayed on No-vember 10.By reason of its conduct up to that point and itsresponsibility for distributing the picket signs to the picket-ers, I find that the Union was responsible for the use of therecognitional picket sign on November 10. Moreover, inview of the Union's continued claim for recognition anddespite its telegram of November 6, I find that the picketing,to its very end on November 17, had as an object thereofthe recognition of the Union.b.The case against the Company(1) The unitThere is no dispute in this case that the unit described inthe representation proceeding involving Local 807 is appro-priate for the purpose of collective bargaining. Moreover,the number and identity of the employees in that unit onOctober 22, 1969, the critical date of the Union's demandfor recognition, is disputedonly with respect to two individ-uals. Other than these, however, the parties agreed that theunit contained 43 named employees.The two employees whose inclusion in the unit is soughtby the Company and opposed by the General Counsel andthe Union are Howard Smith, an order clerk, and AlvinShavis, an ex-employee who had applied for work on Octo-ber 21 and had been instructed to report for duty on Octo-ber 23.Assuming,as the Companycontends, that Shaviswas actually hired on the 21st, it is not disputed that he wasnot at work on the 22d, the date of the demand, and, there-fore, he cannot be considered as part of the unit on thatday.15Smith testified that his work, prior to the week includingOctober 22, consisted of taking orders over the telephoneand that at that time he performed his duties at a desk inthe office occupied by Wiesenfield and a female employeewho acted as their typist and also received telephone orders.During the week commencing Monday, October 20, Smithbegan his transfer to a position as plant buyer, spending halfof each day at his old position and half at the new one. Insetting forth its contention with respect to this employee, theCompany states that "on October 20, Smith hadbeen trans-14 Even assumingthat the Union had completelyeliminated recognition asan object of its picketing,its prior conduct in violation of Section8(b)(7) (B)would require a finding of violation and a remedial order.I5Colecraft Mfg. Co., Inc.,162 NLRB680, 689;Barry Controls, Incorporat-ed,113 NLRB 26,17;The Goldenberg Company,77 NLRB 335, 339. The casecited by the Companyon this point,Henry Colder Company,163 NLRB 105,114, deals with the status of a late-signed cardduring a periodof continuingdemand for recognition and is inapposite,particularly since the demand wasthe actof the Union and the Company may not fix the date thereof for itsown purposes.623ferred from his position as an order taker in the office, tothat of a leadman in the Receiving Department in the pro-duction area."Implicit in this statement is a concession that,as an order taker,Smith was an office clerical employeespecifically excluded from the unit.On the facts,I find thatduring the week of October 20,with respect to his duties asan order taker, Smith was an office clerical employee notwithin the unit.With respect to Smith's duties as the plant buyer, theGeneral Counsel's contention in his brief is that since they"involve the purchase of materials and supplies... [they]place him in the position of a managerial employee havinginterests substantially different from those of the produc-tion and maintenance employees,"and that he should beexcluded from the unit.At the hearing,the General Counselalso contended that Smith's duties continued to be clerical.The Com any's position,as stated,is that Smith became "aleadman m the receiving Department"and thatHis testimony reveals that his terms and conditions areno different from other leadmen already included inthe unit, and because of this community of interest, healso should be included in the unit.Smith's testimony shows that,as the plant buyer, he isrequired to maintain a continuous check on the stock ofchemicals which the Company maintains both for resaleand for use in the manufacture of its products.He is alsocharged with maintaining a supplyyof its products.He is alsocharged with maintaining a su pl of the containers for theshipment of chemicals,samples, and manufactured prod-ucts. To maintain these stocks at their desired levels, he hasboth the authority and the duty to make purchases andthese range,he testified,up to $25,000 per week. Thesechemicals and containers are in his custody and,on requestof the production or shipping departments,he sends mate-rials to them. Two laborers,concededly in the unit,performthe physical work of handling the material as it comes intothe plant,as it is placed upon or moved about on the storageshelves,and as it is transferred to the production or shippingdepartments.While Smith occasionally lends a hand atmoving things about,he does so only when his laborers arenot available or insufficient for the immediate task andwhen he prefers not to ask for the assignment of extra help.These incidents are infrequent and they total only about 2to 4 hours per week.From time to time,in the absence ofone of his helpers,he has requested and has had assignedto him employees from elsewhere in the plant.Smith's testimony shows that,except for these infrequentoccasions,his work is entirely different from the other twoworkers in the receiving department.Smith checks the doc-uments relating to the incoming material,while his menhandle it off the trucks,and his information concerning theinventory levels comes principally from the records in hisoffice,although he checks the physical presence of suppliesfrom time to time.Smith also testified that, while his menwork under his direction,they automatically fill requests forsupplies from the production department,and that his di-rections to them usually cover "out of the ordinary things."Smith's normal place of work is in a private office near thereceiving dock,while his men work out in the plant areaand, unlike them,he is compensated on a salary basis.16Finally,Smith testified that it is his function to purchasesupplies as he finds them needed for the proper opperationof the plant and that the purchases he makes for this pur-pose are substantial in amount.Since the General Counseldoes not contend that Smith's duties made him a supervisor,16The Company's proposal of increased benefits,dated April 30, 1969,clearly indicates, by proposing overtime pay after 8 hours per day, that thegeneral employees are compensated on an hourly basis 624DECISIONSOF NATIONALLABOR RELATIONS BOARDthat question need not be decided but it seemsclear to methat, while Smith's duties are related to production, they areso different from those of the rank-and-file employees thathe cannot be classified as a production employee. The gen-eral nature of his work, as well as the fact that he is respon-sible for maintaining plant supplies at a level necessary tokeep the plant operatin g, and Ins authority to commit sub-stantial company funds for that purpose, all lead me toconclude that Smith's duties are clerical and managerial innature,"that he does not have a community of interest withthe rank-and-file employees, and that he should not beincluded in the unit.From the foregoing it follows, and I find, that on October22, 1969, when the Union demanded recognition as therepresentative of the productionand maintenanceemploy-ees, neither Shavis nor Smith was in the unit and that itconsisted of 43 employees.(2) The card majorityWhen the Union made its demand for recognition it hadin its possessionsigned authorization cards from 28 employ-ees.Only 26, however, were proved sufficiently to be re-ceived in evidence.'8With respect to the 26 cards received in evidence, theCompany attacks the validity of the 15 signed at the Ren-dezvous Bar on October 2, contending that they should notbe counted,because Schwartz's statementsthat evening created theimpression that the signinof union authorizationcards made employees eligible for the substantial bene-fitsprovided by the Teamsters Pension and MedicalPlans.and citing, in support of this contention,D. H. OvermyerCo., 170 NLRB No. 69, andWagner Electric Corporation,167 NLRB 532. In both of the cited cases the evidence wasclear that the Teamsters union representative went to greatlengths to make the employees believe that, merely by sign-ing application cards, they would receive, and were thenreceiving, free of cost, life insurance coverage and otherbenefits. There is no such evidence in this record and theCompany, by the statement in its brief that Schwartz "cre-ated the impression," practically concedes that this is so.Schwartz' testimony shows that he told the assembled em-ployees "what 707 had to offer ... if they chose Local 707as their bargaining agent," that he told them about theUnion's medical and pension programs, and that he de-clined to discuss wages in detail because .,in negotiatingwith the employer we have to be fair and reasonable aboutit ... we weren t here to put the company out of business."In addition to Schwartz' testimony, the Company points tofour brief bits of employee testimony: two concerning de-17 In determiningwhether an employeeis "managerial" and properly ex-cluded froma productionand maintenance unit, considerationmust be givento all the relevantfactors, includingthe extentof his authority to makefinancial commitmentson behalf of his employer. InHowardJohnsonCom-pany,174 NLRB No.182, the employee designated"chief engineer," al-though the only otherengineerhad merely an overlapping tour of duty withhim, was authorized to make routinepurchasesof maintenance materials andparts to keep the ice cream-making machinery operative He had nothing todo with the purchase of "capitalsupplies" and the Board held that he wasnot a managerialemployee. On the other hand,inEasternCamera and PhotoCorp.,140 NLRB 569, 572, the employees involved were held tobe manage-rial where they prepared bids for the supply of equipment to potential cus-tomers andthey regularly ordered equipment from the manufacturers,committingthe credit of their employer.isThesigners ofthe other two cards,StanleyJ.Obnski andIrving Benja-min, do not appear on the agreed list asof October 22, 1969,and there wasno additional proof adducedconcerning themor their cards.tails of the Union's medical program, one to the effect thatSchwartz told the employees "they would have such a [re-tirement] plan if they joined the Union," and one that it wassaid to employee Torres that a hi-lo operator was "supposedto get $140 a week."All of the foregoing, I find, was a reflection of what wassaid by Schwartz in explanation of the Union's goals inwages and in description of the standards of the benefitprogram which the Union would propose and which itwould try to get the Company to support through a collec-tive-bargaining contract. There is nothing in the testimonyof Schwartz or the employees to support a contention thatthe employees were given even an impression that theirsigning of union cards, by itself, gave them anything morethan representation by the Union-much less that it servedto confer upon them the "instant benefits" found objection-able in the cases cited. Accordingly, this contention is reject-ed.Respondent attacks specifically the validity of the cardsof three employees: Federico Torres, Paul Harper, and Os-carWorley.(i)Federico Torres:The card of this employee was in thegroup of 17 cards which, Schwartz testified, he received atthe October 2 meeting but upon which, he also testified, hedid not place any identifying marks. Torres identified thecardandhissignature on it;he testifiedthat hereceived itat the Rendezvous Bar from Alfred Shoates, one of theemployees most active in the organizing campaign,and thatShoates simply said that if he wanted to join the Union tofill it out and return it, but thatsincehe reads and writesEnglish "a little," he took it home with him. The same or thefollowing evening, Torres testified, he and a friend, whospeaks and writes English, sat down at a table with the cardin front of them; he asked his friend "to fill it up for me,"and he gave his friend the name of the Company, the nameof the local, his social security number, and the type of workhe did. The day following its completion, Torres testified, hereturned the card to Shoates. It was apparent at the trial thatTorres had some difficulty with the English language but histestimony, except in one or two instances where he obvious-ly could not understand the question and gave an answerconsistent with the general tenor of his testimony,was notconfused in its main outline. Accordingly, I find that Torresunderstood both the contents and the purpose of the card,that it was completed at his direction, and that he signed it.The testimony of Schwartz that this was one of the cardssigned and turned over to him at the Rendezvous Bar onOctober 2 is obviously incorrect, but Schwartz' error can af-fect only his own credibility-the execution and delivery ofthis card is adequately proved by Torres' credited testimo-ny.Accordingly, I find that this card constitutes a validdesignation, by Torres, of the Union as his collective-bar-gaming representative.(ii)Paul Harper:The Company's attack on the validity ofthe card of this employee is based upon the fact that thespace on the authorization card for the number of the localis not filled. Harper testified that he obtained the card fromfellow employee Dotson on October 17, and that he read thecard, filled in the information required, signed it, and re-turned it to Dotson who said he would "take care of it."Harper testified that he had noted that the reverse side ofthe card carried the words "Local 707" in heavy type andthat he knew he wassigningthe card for that local.He alsotestified, however, that he was somewhat confused by theprior organizing cam aign of Local 807 but assumed thatthe two locals, 807 and 707, were engaged in some kind ofjoint campaign on this latter occasion. From Harper's testi-mony it seems clear to me that he intended, by signing the LOCAL 707,MOTOR FREIGHT DRIVERS625card, to designate as his representative the labor organiza-tion then seeking the support of the Company's employees.Whether he knew the fullnameof the Union or even itsnumerical designation is unimportant: There was only onelabor organization then active among the Company's em-ployees and that is the one Harper intended to designate.19Accordingly, I find that Paul Harper, by completing (exceptfor the local number)and signingthe card, effectively desig-nated the Union as his bargaining representative.(iii)Oscar Worley:This employee's name appears on thestipulated list of employees in the unit as of October 22,1969, and the complaintcontainsallegations of unlawfuldiscrimination by the Company against him. At the trial,however, the General Counsel stated that he had not beenable to locate Worley and he withdrew the allegations ofdiscrimination, but he did not withdraw Worley's authoriza-tion card as proof of the Union's majority on the date ofdemand. The Company contends that the failure to produceWorley for authentication of his signature precludes the useof this card in proving the Union s majority.Employee Dotson, one of those active in the organizingcampaign, testified that he knew Worley and had been hisforeman, that Worley was present at the October 2 meetingat the Rendezvous Bar, and that they sat about 7 to 9 feetapart. During the meeting therewas apile of union bookletson the table and Schwartz said that those interested in hav-ing the Union there could pick up a card and sign it. Dotsontestified that he saw Worley pick up a card and fill it out,borrowing his, Dotson's, pen for the purpose, and that hesaw Worley hand the card to one of the people there. Heconceded that he had never had Worley's card in his handor had an opportunity to read it.In support of the validity of this card, the General Coun-sel subpenaed, and the Company produced from its records,the tax withholding exemption certificate (W-4 form of theTreasury Department) signed by Worley °for comparisonwith the signature on the authorization card. The Companyobjects to this procedure, citingAero Corporation,149NLRB 1283, and contends that the comparison can bemade only by a handwriting expert. While it is true that inthe case cited, the comparison was made by a handwritingexpert, the Board decision does not hold that such compari-son may not be made directly by the trier of fact. On thecontrary, 28 U.S.C. Sec. 1731 provides that:The admitted or proved handwriting of any personshall be admissible, for purposes of comparison, to de-termine genuinenessof other handwriting attributed tosuch person.Moreover,it is tobe noted that, when Title 28 of the Codewas enacted as substantive law by the Act of June 25, 1948,62 Stat. 945, the words "as a basisfor comparison by wit-nesses,or by the jury, court, or officer conducting suchproceeding" were omitted and that they were omitted, ac-cording to the reviser's note, "as superfluous." InU.S. v.Swan,396 F.2d 883 (C.A. 2), the court affirmed a criminal19The cases cited by the Company are inapposite: inConren, Inc.,156NLRB 592 at 620, the employee had signed cards for two different unions,and inJohn S. Barnes Corporation,180 NLRB No. 139, the cards disallowedwere vague and equivocal with respect to their use for election purposes, aswell as having been signed in a union campaign a full year earlier.20 Title 26 U.S.C. Sec. 3402 (f)(2)(A) requires that each employee, on orbefore the first day of his employment,"shall furnish the employer with asigned withholding exemption certificate relating to the numberof withhold-ing exemptions which he claims...... The Companyraised no questionconcerning the authenticity of Worley's signature on this certificate and Ihave no reason to doubt that the form was in its files after observance of thestatutory requirementof signingby the employee. Accordingly, I find it tobe a genuine signatureof employee Worley.conviction where there were submitted to the jury the exam-ples of defendant's handwriting upon which the prosecutionwas based together with, for comparison, examples of hand-writing extraneous to the case, with evidence tending toprove that they were written by defendant. The Board hasalso held that trial examiners may determine, from compari-son of disputedsignatureswith proved or admitted ones,whether signatures on authorization cards are those ofparticular employees.21In the light of the foregoing principles, I have comparedthe writing and signature on the union authorization cardofWorley with his W-4 form from the Company's records.I find them remarkably similar and I also find a remarkablesimilarity between the numerals on both documents as wellas the misspelling of the address on both as "SpringfeildGardens" although the New York City map designates anearby community with the usual spelling as "SpringfieldGardens." Accordingly, I find that the authorization cardwas signed by Worley and that it constitutes a valid designa-tion of the Union as his bargaining representative.Summingup, therefore, I find that on October 22, 1969,theUnion had been validly designated by 26 of the 43employees in the designated unit.(3) The nature of the strikeAs noted above, the Union requested recognition, by tel-egram and letter, on October 22, it followed up these re-quests by the phone calls of Schwartz on the 23d and 24th,and Schwartz informed the employees on the 24th of hislack of success in obtaining any answer to the Union'srequest. The record shows that it was in the light of theCompany's failure to respond that the men decided to strikeand did strike on Monday morning, October 27. The com-plaint alleges that the strike was "caused and provoked" bythe Company's unfair labor practices: (a) in refusing torecognize the Union, (b) by its improper offers of benefitscontained in the two circulars distributed to the employeeson October 10, and (c) by additional offers of benefits andthreats of reprisal. These offers of benefits and threats ofre risal are also alleged as independent violations of Section8(aa)(1) 22 The General Counsel's brief, in support of theadditional element of provocation for the strike, based uponthe two circulars, argues that they must be read together:23first, that the Company's unionanimus isshown by thestatement in the circular relating to organizational activitythat it would "do everything in its power to keep the Team-sters out" and second, that its promise of benefits must beinferred from that statement, from the statement imme-diately following in the same circular that it "will be givingyou our proposals very soon," and from the fact that theother circular deals with the profit-sharing plan. Adding allthis together, the General Counsel argues, must result in afinding that, by these circulars the Company made "a thinlyveiled promise of benefits ... to induce its employees to21Heck's Inc.,166 NLRB186, enfd.sub nom.N.L R.B. v. Gissel PackingCo., Inc.,395 U.S. 575;Mink-Dayton, Inc.,166 NLRB 604, 612,in which thecourt,although remanding the case to the Board for reconsideration in thelightof theGuseldecision,did not question the finding of card majority (416F. 2d 327 (C.A. 6)),General Stencils, Inc.,178 NLRB No. 18 last paragraphof section E, 3.22 Paragraph 13 of thecomplaint, alleging thatthe Company, on October10, "warned and directed its employees to refrainfrom becoming or remain-ing membersof the Union,and to refrain from giving any assistance orsupport to it," was withdrawnby the General Counsel withthe statement thatits proof depended upon the testimony by employee Oscar Worley,who wasunavailable.23 Insupport of its owncontentions,Companycounsel also argues that thetwo circularsmust be readtogether. 626DECISIONS OF NATIONALLABOR RELATIONS BOARDrefrain from becoming or remaining members of Local 707Neitlich, the Company 's treasurer, testified to a contin-uing effort on the part of the Company to effect a modifica-tion of the profit-sharing plan if possible and that severalconferenceshad been held' withcounselin April, May, andJune concerning contacts with the Internal Revenue servicedesigned to determine the effect on the plan of employeewithdrawals. He also testified that it was on October 9 thatcounsel asked him to canvass the employees to determinehow many of them would withdraw from the plan if permit-ted to do so.Respondent argues that everything in the circular con-cerning the organizational activity merely expresses theCompany's permissible opposition to unionismand con-tends-precisely as does the General Counsel-that thestatement about giving the Company's proposals very soonis to be construed as relating to the subject of the othercircular, i.e., the amendment of the profit-sharing plan.Arguments based upon the necessity for construing sep-arate documents together are more persuasive when theeffort is to determine the aim or motive of technicallytrained parties than when the question is whether such doc-uments tend to interfere with the self-organizational activi-ties of employees. The employees' dissatisfaction with theprofit-sharing plan was unconcealed and it antedated thisorganizational campaign. The circular presenting the em-ployees with information about negotiations with counseland the Internal Revenue Service makes neither representa-tions nor promisesof any kind and simply asks the employ-ees for a nonbinding statement of their present intention towithdraw from or remain with the plan. I can find no rea-son, except their simultaneous distribution, to infer that theemployees would be likely to connect the two circulars asargued by both the General Counsel and counsel for theCompany. I do not find the mere fact that they were distrib-uted at the same time sufficient to justify this inference andI reject the contention. However, even confining each of thecirculars to its own subject, I find that the statement in thecircular dealing with the organizing campaign that the Com-pany "will be giving you our proposals very soon" is toovague to justify a finding that it constituted an offer ofbenefits interfering with the employees' right of self-organi-zation or reasonably contributing to their determination tostrike.Two other incidents prior to the strike are alleged asinterference with employee rights of self-organization andas contributing to the employees' determination to strike.Employee Brown testified that, about a week before thestrike, Company President Murray Marlow 25 came to himat his work station and took him to the receiving room fora private conversation. Marlow said that what was neededin the plant was a grievance committee, that " ... one weekafter the union is out he would have a grievance committeeand I [Brown] would definitely be on it." Marlow also said,according to Brown, that he had not drawn any salary, thathe had put a $150,000 second mortgage on his house, andthat if the Union came in, "he would definitely have to closehis doors." Marlow then asked Brown how he was going togo and Brown said he would go "with the majority.' Brown24 The Company's advance announcement that it would refuse a uniondemand for recognition on the basis of cards is not alleged as a violation.25The paragraph of the complaint covering these incidents alleges both thefacts of the incidents and the official position of Marlow.The allegations ofthe paragraph were deniedin totobut company counsel interposed no objec-tion to Brown's testimony that Marlow was "vice president or president" ofthe Company or to Brown's testimony concerning statements by Marlow. Ifind that Marlow was the Company's president and its agent.testified that he did not otherwise answer Marlow but re-turned to his work and told his fellow employees about theconversation.A few days later, Brown testified,Marlowpassed him at his work station and asked him how the men`were making out with the union,"he answered that hedidn't know,and Marlow passed along.Marlow did not testify in this case and Brown's testimonystands uncontradicted. There is nothing inherently improb-able about Brown's account and I have no reason to dis-credit his testimony.Accordingly,I find that this incidentoccurred as stated:Marlow bo offered benefits to Brownif he would withhold his support from the Union and threat-ened reprisal-the closing of the plant-if the employeesshould choose the Union as their representative. ByMarlow's statements,therefore,Respondent violated Sec-tion 8(a)(1) of the Act.Employee Eldridge Moss testified to a similar incident, atabout the same time,and also with Marlow.Moss testifiedthatMarlow called him away from his work station into astorage room, that Marlow told him that the stabilizer de-partment,where Moss worked,was going to be enlarged assoon as an expected increase in sales occurred,and thatMoss would benefit directly by becoming foreman of thedepartment.Marlow also told him,Moss testified,that if theUnion came in, it would cost the Company $27 per man inbenefits and that the Company would go bankrupt.Marlow did not testify,the testimony of Moss is neitherincredible nor improbable,and I accept it as given. Thesestatements also combine a promise of benefit with a threatof reprisal to persuade Moss to withhold his support fromthe Union.Accordingly,I find that,by these statements ofMarlow,Respondent violated Section 8(a)(1) of the Act.While the foregoing incidents undoubtedly contributedto the employees' determination to strike, their weight waspractically negligible compared with that of the Company'srefusal to recognize the Union.Accordingly, only if thisrefusal was,in itself,an unfair labor practice can it be saidthat the strike was an unfair labor practice strike at itsinception,as alleged in the complaint.The current test of unlawfulness in a refusal to bargainon the basis of card designations begins with the Board'sannounced standards, accepted and adopted by the Su-Veme Court inGissel Packing Co.,Inc.v.N.L.RB.,395U.S. 575,in the following language:Under the Board's current practice, an employer'sgood faith doubt is largely irrelevant,and the key to theissuance of a bargaining order is the commission ofserious unfair labor practices that interfere with theelection processes and tend to preclude the holding ofa fair election.Thus,an employer can insist that aunion go to an election,regardless of his subjectivemotivation,so long as he is not guilty of misconduct;he need give no afrmative reasons for rejecting a rec-ognition request,and he can demand an election witha simple "no comment"to the union.In the specific cases before it, however, the Court pointedout that:Because the employers' refusal to bargain in each ofthese cases was accompanied in each instance byindependent unfair labor practices which tend to pre-clude the holding of a fair election,we need not decidewhether a bargaining order is ever appropriate in caseswhere there is no interference with the election pro-cesses.This case, therefore,presents at this point the necessityfor determining whether the Company, by its refusal torecognize the Union on the basis of card authorizations, andagainst the background of the conduct described above, so LOCAL707,MOTOR FREIGHT DRIVERSundermined union support as to render a fair election im-probable. If it did, its refusal violated Section 8(a)(5) of theAct; if it did not, then it was within its rights in rejecting theUnion's demand on the basis of cards alone.26From the relatively minor incidents of interference setforth, involving only 2 of 43 employees, it cannot be saidthat, albeit individually violative of Section 8(a)(1) of theAct, they so seriously undermined employee support for theUnion as to preclude the holding of a fair election 27 Theadditional consideration, namely, that because of the elec-tion held the previous March, no representation election totest the Union's claim to representationcould be conducteduntil the following March, is insufficient, in my opinion, toaffect the result.While this barrier undoubtedly results in ahardship to the Company's employees in their effort to havethe Company recognize the Union as their collective-bar-gaining representative, the Company did not in any waycontribute to the creation of this condition and I cannot seeit as ustificationfor depriving the Company of legal rightsto which it is otherwise entitled.Upon the foregoing facts it follows, and I find, that theCompany did not violate Section 8(a)(1) by its refusal torecognize the Union prior to the strike and that the strike,at its inception at least,was an economic strike.(4) The refusal to reinstate the strikersAs stated above, the Company admits that on both No-vember 3 and November 6 the strikers made unconditionalapplications for reinstatement and that the Company re-fused to reinstate them. The application made on the 3d wasby means ofa telegram from theUnion, to which the Com-pany did not respond, and, on the 6th, by a delegation ofstriking employees who went into the plant, saw Neitlich,and told him that themen wishedto return to work. Neitlichsaid that he could not give them an answer until he hadspoken with the Company's attorneys.It is also admitted that the Company on the same datesrefused toreinstateemployee Roderick A. Russell, Jr., whodid not join the picket line but refused to cross it, and thatanother employee, John Weaver, who was ill when the strikebegan on Monday, telephoned in on Thursday, October 30,to report that he was ready to return to work but was notpermitted to return until November 1128Neitlich's testimony shows, and company counsel hasrepeatedly stated, that the Company's sole reason for re-fusing to reinstate the employees was and is its contentionthat thesemen, by picketing in violation of Section26 If the adherenceof a majorityof its employees to theUnion had beeneffectively demonstratedto the Companyin some other manner, such as byits inspection and concession of the validity of cards signedby a majority,or a strike in which a majority of its employeesactively participated, theCompany's refusal would not thereafter be in good faith and its conductwould be violative of Section 8(a)(5). SeeArthurF. Derse,Sr.,President, andWilder Mfg Co., Inc.,185 NLRB No. 76.27 J. A. Conley Company,181 NLRB No.20;CentralSoya of Canton, Inc,180 NLRB No.86;Blade-Tribune PublishingCompany,180 NLRB No. 56 (inwhich suggestions of benefit to 3 of 24 employees,although foundviolativeof Section 8(a)(l), were held insufficient to preclude the holding of ameaningful election);Arcoa Corporation,180 NLRBNo. 5;Seymour Trans-fer, Inc.,179 NLRB No. 5;W. T. Grant Company,177 NLRB No. 61.CompareWaters DistributingCompany,182 NLRB No. 141, in which, al-though the unfair labor practices were based upon the contents of a singlecommunication,the Board found the threats and promises in it so potent thatan election would be unlikely to reflect an uncoercedemployeechoice and,therefore,the issuance of a bargaining order on the basis of acard majoritywas appropriate.28 The complaint alleges that the unlawful delay in permitting Weaver toreturn was from November 6 to November 11.6278(b)(7)(B) of the Act, lost their status as employees and,therefore, their right to reinstatement 29The Company's position, as set forth in its brief, is ex-pressed somewhat differently: It is that, since the picketingwas in violation of Section 8(b)(7)(B), such activity was thebasis for " . . . the legal advice received by Claremont thatthe striking employees were engaging in unprotected andunlawful conduct, and were subject to discharge."30This statement, when measured against the facts of thiscase and the applicable legal principles, will be found some-what lacking in precision. Turning first to the law, and onthe basis of the finding made herein that the picketin wasin violation of Section 8(b)(7)(B), the question for deter-mination is whether the employees' participation in thecommission of that unfair labor practice was conduct mak-ing them unfit for further employment .31 The cases cited bythe Company, as well as other applicablecases,fall intothree generalclasses:(i) those involving conduct so det-rimental to the employer's interest or employee interrela-tionships that the employer could not be expected toreinstate those responsible for it and that their dischargewas "for cause";32 (ii) those involving conduct notnecessar-ily violent or antagonistic to the employer's interest butwhere the conduct itself or its object violated another Feder-al statute:33 and (iii) where the conduct or its object was inconflict with other principles or provisions of the Act itself.It is in this final group that the guide to decision in this casemust be found.Prior to the passage of the Taft-Hartley Act, the Boardheld, inThompson Products, Inc.,72 NLRB 886 (vacating 70NLRB 13), that it would not direct reinstatement or back-pay for the leaders of a strike to compel recognition ofUAW-CIO at a time when another labor organization wascertified. In reaching this conclusion, it relied upon its earli-er decision inThe American News, supra,which involved astrike for an illegal object and, explaining its decision, theBoard wrote at 888-889:the respondent discharged the strikers for reasonsthat cannot be disassociated from the strikers' originalobjective of compelling the respondent to bargain withone union at a time when it was under a legal obliga-tion, pursuant to the Board's certification, to bargainwith another .... "There would be neither moral, legalnor practical justification for our requiring employersto respect our certifications if we were unwilling torespect them ourselves."39 There isno contentionthat any employee engaged in any othermiscon-ductor made himself otherwise unsuitable for reinstatement and, except foremployee Russell,discussed below,there is no contentionthat any employeehad been permanently replaced atthe timethe requestfor reinstatement wasmade.30 There wasno actual termination of the strike and, on the facts of thiscase, it makes no difference whether theCompany's positionconstituted adischarge of the strikingemployeesor a refusal to reinstate them on theirofferto returnto work.(See N.L.R.B v. Rockaway News Supply Company,Inc.,345 U.S. 71, 75.)31Thisresult has beenvariously expressed in variouscontexts,in terms of"loss ofstatus asemployees", "forfeiture of right toreinstatement",or "unfit-ness for furtheremployment" On the facts ofthis case, any of these termscan be used.32 Thesecases arebest typified byJefferson Standard Broadcasting Compa-ny, 94 NLRB 1507, affd.sub nomN.L R.B. v. Local Union No 1229, LB E.W., 346 U.S. 464, in which employees on strike distributedhandbills attack-ing the quality of the employer's product(televisionbroadcasting)withoutreferring to the pendinglabor dispute. Also includedin this group would bethe many cases involving picketIme misconduct making it unsafe for theemployerto reinstate the perpetrators thereof.SouthernSteamship Company v. N.L R.B.,316 U.S. 31 (stoppage aboardshipconstitutingmutiny);The American News Company, Inc.,55 NLRB 1302(strike to obtainwage increaseprior to statutorily required approval byNational War LaborBoard). 628DECISIONSOF NATIONALLABOR RELATIONS BOARDShortly after the passage of the Taft-Hartley Act, theBoard, inPerry Norvell Company,80 NLRB 225, incorporat-ed a statementof policy on this point and cited in supportthereof the legislative history of the Act, although the caseinvolved only allegations of violation of Section 8(b)(1)(A)based upon a particular strike and coercive conduct byseveral employees during its continuance. The members ofthe committee which fostered the strike were all dischargedbut the case did not, as this one does,raise thequestion ofthe propriety of those discharges. Nevertheless, at page 241of its decision the Board wrote:In making this finding [that the strike itself did notviolate Section 8(b)(1)(A) of the Act] we do not meanto imply that the employees who were discharged be-cause of the strike would be held entitled to rein-statement and back pay if they should invoke ourjurisdiction under Section 8(a). That question is notbefore us and we do not pass upon it. There is an areaof employee activity, not precisely defined, which,while not constituting unfair labor practices under Sec-tion 8(b) of the Act, is nevertheless not protected by theBoard when employees seek affirmative relief them-selves under Section 8(a). This doctrine was evolved bythe courts and the Board under the Wagner Act?'Al-though some employee conduct previouslydenominat-ed as "unprotected' has been made an unfair laborpractice when committed by a labor organization or itsagents(as, for example, a strike in the face of a certifi-cation of another union), the doctrine that some con-duct by employees may be unprotected, although notamounting to unfair labor practices, has retained itsfull vigor under the Labor Management Relations Act,1947?31See, for example,FansteelMetallurgicalCorp. v. NL.R.B,306U.S. 240 (1939);N.L R.B. vSands ManufacturingCompany,306 U.S.332 (1939);Matterof American News Company,55 N.L.R.B. 1302,Matter of Scullin Steel Company,65 N.L R.B. 1294;Matterof JosephDyson & Sons, Inc.,72 N.L.R.B 445;Matterof Thompson Products,Inc,72N.L.R.B. 886.32See H.R.Rep. No. 510, 80th Cong.,1st Sess.,pp. 38-40, 42-43(1947). A greatdeal of the confusion in the arguments of the GeneralCounseland the Companyset forth in their briefs stems from theirfailure to distinguish between unprotected activities of employees onthe one hand and unfairlaborpracticesby labororganizations on theother.Also subsequent to the passage of the Taft-Hartley Act,and consistent with its earlier decision inThompson Prod-ucts, Inc., suprathe Board held, inMackay Radio and Tel-egraphCo.,Inc.,96NLRB 740, that employees, whoengaged ina strike to compel the employer to enter into acontract containing "unlawful union-security proposals,"had engaged in something more than "unprotected activi-ties": that they had engaged in action " ... to coin el theRespondents to violatea clear congressionalmandate, asexpressed in Section 8(a)(3) of the Act" and which, in anappropriate proceeding, "we would have found to violateSection 8(b)(2) .."Accordingly, the Board wrote, at page743, that:the employees who partici ated in theunlawfulstrike of the kind herein foundpmay not invoke theprotection of the Act because they were denied perma-nent reinstatement at the end of that strike, eventhough the Respondents may have failed to assert theillegality of the strike as the basis for denying rein-statementto such strikers.In this case, the Company position has been, from thebeginning, that reinstatement was being refused because ofthe unlawful activities and, moreover, the finding of unlaw-fulness,only projected in that case, is actually made in thisone.With respect to the unprotected activities in that caseand this one,the only discernible distinction is that theaction taken inMackay,the strike,was not in itself unlawfulbut the object of that action was unlawful,while in this casethe object of the Union's action, recognition,was not un-lawful but the action taken toward that object,picketing,was contraryto the "clear congressional mandate" as ex-pressed in Section 8(b)(7)(B) of the Act.If there is a validdifference between these two cases,I am unable to see it.That the foregoing principle stated by the Board inMack-ayis firmly embedded in the law seems clear from thestatement of the Supreme Court,inN.L.R.B. v. DriversLocal 639,Teamsters[Curtis Bros.Inc.],362 U.S. 274 at281-282, that:The Wagner Act conferred upon the Board wide au-thority to protect strikers from employer retaliation.However,the Court and the Board fashioned the doc-trine that the Board should deny reinstatement to strik-ers who engaged in strikes which were conducted in anunlawful manner or for an unlawful objective. See forexampleSouthern S. S. Co.v.N.L.R.B.,316 U.S. 31;N.L.R.B.v. Fansteel Metallurgical Corp.,306 U.S. 240;N.L R.B.v. Sands Mg Co.,306 U.S. 332; andAmeri-can News Co.,55 NLRB 1302.These are the"limita-tions or qualifications" on the right to strike referred toin § 13. See S. Rep.No. 105,80th Cong.,1st Sess. 28.The continued vitality of thisprinciple is indicated by theBoard's statement, inPlastilite Corporation,153 NLRB 180at 183, that:When a"labor dispute"exists, the Act allows employ-ees to engage in anyconcerted activity which they de-cide is appropriate for their mutual aid and protection,including a strike,unless,unlike the situation here,thatactivity is specifically banned by another part of the stat-ute ...[emphasis supplied.]The General Counsel's position that the Company's re-fusal to reinstate the strikers was violative of Section 8(a)(3)and (1) of the Act is based upon the following contentions:(i) that the strike was an unfair labor practice strike from itsinception and that the employees "enga ed in a protectedactivity(i.e.,picketingto protest unfair labor practices)";(ii) that Section 8(b)(7)(B) is directed against conduct bylabor organizations and that the Company may not utilizeunlawful conduct by the Union to interfere with em loyeerights; (iii) that Section 8(bX7)(B), unlike Section 8(d), doesnot provide that any employee shall "lose his status as anemployee" for conduct violative thereof;and (iv) that thereare no Board precedents justifying the Company in re-fusing, on the basis of this activity,to reinstate the affectedemployees.The first contention consists of two separate elements:that the strike was an unfair labor practice strike and thatthe employees' picketing to protest the unfair labor rac-tices was a protected activity.The first part has been foundunsupported by the facts:On the contrary,ithas beenfound that, in view of the minor nature of the Company'sinterference prior to the strike and the finding that, on thosefacts and the law,the Company's refusal to recognize theUnion-the principal cause of the strike-did not constitutea violation of Section 8(a)(5), and, therefore,it cannot besaid that the strike was an unfair labor practice strike. Thesecond element of this contention and, also, contentionsnumbered(ii) and (iii) are,I am convinced,adequately metby the rationale and the cases above set forth.34 With respect34 In view of the express provision in Section 8(d) for loss of employeestatus in connection with violations thereof,I have avoided reliance upon anyof the cases arising under that section,although the Board,in one such case,Fort Smith Chair Company,143 NLRB 514 at 518,relies uponMackay Radio LOCAL 707,MOTOR FREIGHT DRIVERSto the final contention: it is true that inNational PackingCompany, Inc.,35andBlasingame Well Service36 the Boarddid not resolve the conflict between the opposing principles,but it refrained from doin so because it found the facts ineach of those cases insufficient to establish a violation ofSection 8(b)(7 (B) and it was unnecessary, therefore, to de-termine the effect of conduct violative of that section.37On the basis of the foregoing discussion, I conclude that,although under the complaint herein only the RespondentUnion can be, and is, found to have violated Section8(b)(7)(B), the participation of certain of the striking em-ployees in the picketing upon which that finding is basedconstituted both unprotected and unlawful conduct bythem. Accordingly, the Company was justified in its refusalto reinstate them.This principle having been established, however, it doesnot automatically follow that this record shows justificationfor the Company's conduct in refusing to reinstate everyone of the striking employees. There is no contention here,nor could there be, that there was anything unlawful aboutthe strike38 Section8(b)(7)(B) proscribes certain conduct-picketing-for a specific object-recognition. Accordingly,only those striking employees who are shown to have par-ticipated in the picketing thereby lost their right to rein-statement.The complaintnames11 employees as having struck andbeen refused reinstatement and it alleges that JohnWeaver's return towork was unlawfully delayed from No-vember 6 to 11. During the trial, the complaint wasamended to include the name of Roderick A. Russell, Jr.,as having struck and been refused reinstatement.Althoughthe testimony of Neitlich and Wiesenfield clearly indicatesthat the Company made no particular effort to determinewhich employees participated in the picketing and that thebasis for their discharge was the strike, the record neverthe-less shows that, with the exception of Russell and Weaver,all the striking employees picketed.39 As stated above, ar-ticipation in the picketing proscribed by Section 8(b)(7)(B)constitutes misconduct justifying the Company in its refusalof reinstatement and the complaint,insofar as it alleges aviolation by the Company of Section 8(a)(3) and (1) of theAct in its refusal to reinstate the 11 named employees, mustbe dismissed. This being so, there is no basis or need forfinding that the strike was converted into an unfair laborpractice strike.With respect to Weaver and Russell the situation is differ-and Telegraph Company, supra35 147 NLRB446; remanded352 F.2d 482 (C.A. 10); on remand 158NLRB1680; order set aside377 F.2d 800 (C.A. 10)36 174 NLRB No. 166.37 See alsoH.B.ZachryCompany,155 NLRB 1222, whereit became unnec-essary to determine whether employees who engaged in a strike allegedly inviolation of Section8(b)(4)(D) had lost their right toreinstatement becausethe elements of a violation of that section were found not to exist in that case38 It is settled law that a union may demonstrate its majority status otherthan by election.(N.L.R.B. v. Gissel Packing Co., Inc, supra,citingUnitedMine Workers of America v. Arkansas Oak Flooring Co,351 U.S 62) and,since Section13 of the Actpreserves the right to strike unlessspecificallyrestricted(N.L.R.B. v. Drivers, Chauffeurs and Helpers Local 639 [CurtisBros.,Inc.]362 U.S. 274), it follows that the prohibition of Section 8(b)(7)(B)against picketingis a prohibition of that-and nothing more39 Of the basic11 strikers, 5 testifiedthat theypicketed and there is stronginferential evidence that the others also participated in the picketing.I regardas conclusive, however,Schwartz'definite testimonyat theinjunction hear-ing that 13 employees picketed.Since Downey, another employee,went outon strike with the others on the morningof October 27 and picketed for 2hours before going home and returning to work thefollowing day, Schwartz'13 was really 12 but,on the basis of histestimony, I find that all of thosewho struck on the morningof October 27 participated in the picketing. Thisfinding does not include RussellorWeaver.629ent. Although the Company was justified, as found above,in refusing to reinstate all the 11 employees who picketedbecause the picketing was unprotected and unlawful, theCompany was nevertheless aware that this picketing grewout of a more basic activit , the strike for recognition, andthis strike was neither unlawful nor unprotected. Accord-ingly, its discharge of any employee who did not engage inunprotected activity would constitute an interference withthe employees' right to engage in self-organizational activi-ties.The rule was clearlystated by the Supreme Court, inN.L.R.B. v. Burnup and Sims, Inc.,379 U.S. 21, 22-23, asfollows:.Section 7 grants employees,inter alia,"the right toself-organization, to form, to join, or assist labor organ-izations."Defeat of those rights by employer actiondoes not necessarily depend- on the existence of ananti-union bias. Over and again the Board has ruledthat § 8(a)(1) is violated if an employee is dischargedfor misconduct arising out of a protected activity, de-spite the employer's good faith, when it is shown thatthe misconduct never occurred.See,e.g.,Mid-Conti-nent Petroleum Corp.,54 NLRB 912, 932-934;StandardOil Co.,91 NLRB-783, 790-791;Rubin Bros. Footwear,Inc.,99 NLRB 610, 611. In sum, § 8(a)(1) is violated ifit is shown that the discharged employee was at thetime engaged in a protected activity, that the employerknew it was such, that the basis of the discharge was analleged act of misconduct in the course of that activity,and that the employee was not, in fact, guilty of thatmisconduct .33TheRubin Bros.case made a qualification as toburden of proof.Prior theretothe burden was onthe employer to provethat the dis-charged employee was in factguilty of themisconductRubin Bros.saidthat "oncesuch an honest belief is established, the General Counselmust go forwardwith evidenceto prove that the employeesdid not, infact,engage in such misconduct." 99 NLRB at 611.Although the Company's brief refers to Weaver's absenceas a "sick-out" and thereby clearly indicates a tendency toregard him as a striker, it nevertheless contends that thedelay in permitting him to return to work was based uponthe necessity for checking his medical certificate to de-termine whether he had been "absent without leave in viola-tion of Company policy." Weaver testified, however, thatwhen he spoke with Wiesenfield by telephone on October30,Wiesenfield said that the question of his returning towork was up to the attorneys, that the Company no longerhad control of the jobs. The question concerning the ade-quacy of the physician's certificate which Weaver presentedconcerning his illness was raised subsequently and it wasnot until November 10 that Weaver was informed that com-gany counsel had approved his return to work. At that timehe was told that he could come in on the following day andhe did so. Wiesenfield did not contradict Weaver's testimo-ny and the only reference to "Company policy" concerningabsences is that in the Company's brief, for which there isno foundation in the record. Accordingly I find, on the basisof the testimony adduced by the General Counsel, that thedelay in permitting Weaver to return to work was basedupon the Company s attitude toward the strike and that thequestion raised concerning the adequacy of his physician'scertificate was merely a device to temporize while investi-gating his possible participation.Weaver testified withoutcontradiction that he did not picket at any time and theCompany's action in returning him to work indicates thatthey agreed. I accept Weaver's testimony as true, find thathe did not picket, and conclude that the Company's delayin permitting him to return to work was based upon itsobjection to the strike by a number of its employees. This 630DECISIONSOF NATIONALLABOR RELATIONS BOARDconduct by the Companyconstitutes interference violativeof Section 8(aXl) of the Act for which Weaver,if he lost anypay,must be made whole.Russell,a part-time evening emplo ee, who,in the courseof his duties on his full-time ob drove a truck ast theCompany's Bethpage plant each day, testified undper ques-tioning by the General Counsel that,at about 11 a.m. onOctober 27,he passed the Bethpage plant,where he usuallyworked about X hours beginningat 4:30 p.m., and saw thepickets on patrol;that he telephoned in that afternoon tosay that he couldn't report for work that day; and that hedid the same each of the days of that week,each day receiv-ing approval of his absence.Something more than a weekafter the picketing began,he testified,he saw no pickets sohe reported for work but was told he could not return untilWiesenfield approved.He continued his effort to resumework and to see Wiesenfield.When he finally saw Wiesen-field about 2 months later,he testified,Wiesenfield for thefirst time referred to the picketing.Russell testified that heinsisted to Wiesenfield that he had not picketed at any timeand that Wiesenfield then stated that he had seen Russelloutside the plant talking to the pickets and goingto lunchwith the union officials.Russell conceded to Wiesenfieldthat he had talked with the pickets and lunched with theunion officials but testified that he told Wiesenfield that hehad done so "to find out the score."Itwas at this interviewthatWiesenfield first mentioned that Russell had been re-placed.Wiesenfield did not contradict Russell and theCompanyintroduced no other evidence concerning RussellexceptNeithch's similar statement in support of the claimthat he had been replaced.Even assuming that the Company had a good-faith beliefthat Russell participated in the picketing,on the basis ofRussell's positive and credited testimony and the failure ofthe Company to adduce any evidence that Russell engagedin picketing,I find that the General Counsel has adequatelyshown that Russell did not picket:I also find that he hadnot been replaced and that he was refused reinstatement forengaging in the strike.On the basis of these facts,I concludethat the Company's refusal to reinstate Russel constitutedinterference violative of Section 8(axl) of the Act406.The effect of the unfair labor practicesupon commerceThe activities of both the Union and the Company, setforth in sections 3 and 5, above,occurringin connectionwith their operations described in section f, above, have aclose,intimate,and substantial relationship to trade,traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free now thereof.7.The remedyHaving found that both the Union and the Companyhave engaged in certain unfair labor practices, I shall rec-ommend that they cease and desist therefrom and take af-firmative action designed to effectuate the purposes of theAct.Since the Union's picketing of the Company's premisesceased on November 17, 1969, it must be ordered to refrainfrom such picketing for 12 months from that date and it40 SeeJefferson StandardBroadcastingCompany,94 NLRB 1507 at pp.1512-14, relating to the discharge of employee Flowers; affirmedsub nom.N.LR.B v. Local 1229, I.B E. W. [JeffersonStandard BroadcastingCompany],346 U.S. 464must also be ordered to refrain from picketing at theCompany's premisesfor recognition within 12 months fol-lowing the date of any other valid election among theCompany's employees in the same unit unless the Union iscertified as the result of such election 41The Company, having been found herein to have inter-fered with, restrained, and coerced employees in the exer-cise of their self-organizational rights by making promisesof benefits and threats of reprisal to coerce employees towithdraw their support from organizational activities,should be ordered to cease and desist from such or similaractivities.Having delayed John Weaver's return to work because ofconcerted activity by employees, the Company should makehim whole for any loss of pay caused by such delay, withinterest thereon at the rate of 6 percent per annum in ac-cordance with the Board's decision inIsis Plumbing & Heat-ing Co.,138 NLRB 716.The Company having refused to reinstate Roderick A.Russell, Jr., upon his unconditional offer to return to workon November 3, 1969, I shall recommend that it offer himreinstatement to the same position or to a position substan-tially equivalent to the one he held immediately prior to thestrike which began October 27, 1969, without loss of seniori-ty or other rights and privileges, and make him whole forany loss of earnings since November 3, 1969, to be comput-ed in accordance with the Board's decision in F. W.Wool-worth Company,90 NLRB 289, and with interest thereon atthe rate of 6 percent per annum in accordance with theBoard's decision inIsis Plumbing & Heating Co., supra.Upon the foregoing findings of fact and upon the entirerecord herein, I reach the following:CONCLUSIONS OF LAW1.The Company is an employer enga ed in commercewithin the meaning of Section 2(6) andl) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By picketing at the Company's premises with an objectof forcing or requiring the Company to recognize or bar amwith it as the representative of employees in a unit for whicha valid election had been conducted within 12 months pre-ceding such picketing, the Union has engaged in an unfairlabor practice within the meaning of Section 8(b)(7)(B) ofthe Act.4. By making offers of benefits and threats of reprisals toits employees to coerce them into withdrawing support fromtheUnion, the Company has interfered with, restrained,and coerced employees within the meaning of Section8(a)(l) of the Act.5. By delaying John Weaver in his return to work becauseof the concerted activities of its employees, the Companyinterfered with, restrained, and coerced employees withinthe meaning of Section 8(a)(1) of the Act.6. By refusing to reinstate Roderick A. Russell, Jr., uponhis unconditional offer to return to work, because of theconcerted activities of its employees, the Company inter-fered with, restrained, and coerced employees within themeaning of Section 8(aXl) of the Act.7.The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:441Retail Store Employees' Union Local No692(Irvin, Inc.),134 NLRB686. LOCAL707,MOTOR FREIGHT DRIVERS631ORDERI.Respondent,Local UnionNo. 707,Highway and LocalMotor Freight Drivers, Dockmen and Helpers,internation-al Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America, its officers,agents,and representa-tives, shall:1.Cease and desist,for aperiod of 12months followingNovember 17, 1969,and for a period of 12 months followingany valid election among the employees of Claremont Poly-chemical Corporation,from picketing,or causin to bepicketed,the premises of Claremont PolychemicalCorpora-tion with an object of forcing or requiring Claremont Polychemical Corporation to recognize or bargain with it as therepresentative of such employees,unless it has been certi-fied as such representative.2. Post at its office or meetingplace copies of the attachednotice marked "AppendixA.' 43Copiesof said notice, onforms provided by the Regional Director for Region 29,after being duly signed by its representative,shall be postedby it immediately upon receipt thereof,and be maintainedby it for 60consecutive days thereafter,in conspicuousplaces,including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by it toinsure that said notices are not altered, defaced,or coveredby any othermaterial.3.Notify theRegional Director for Region 29, in writing,within20 daysfrom the receipt of this Decision,what stepsithas taken to comply herewith44II.Respondent,Claremont Polychemical Corporation, itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Interfering with,restraining,or coercing its employeesin their self-organizational activities by promises of benefitsor threats of reprisal.(b)Delaying any employee's return to work because ofemployees self-organizational activities.(c)Refusing to reinstate any employee on his uncondi-tional offer to return because of employees' self-organiza-tional activities.(d) In any like or related manner interfering with, re-straining,or coercin its employees in the exercise of theirrights guaranteed inSection 7 of the National Labor Rela-tions Act, as amended, except to the extent that such rightsmay be affected by an agreement requiring membership ina labor organization as a condition of employment as au-thorized in Section 8(a)(3) of the Act.2. Takethe following affirmative action to effectuate thepolicies ofthe Act:(a)Make John Weaver wholefor anyloss of pay he mayhave sufferedby thedelay in permitting him to return towork,in the manner set forth above in the section of theDecision entitled"The Remedy."(b) Offer to Roderick A. Russell,Jr., immediate and fullreinstatement to his former job as a polisher or, if that jobno longer exists,to a substantially equivalent position, andmake him whole for any loss of earnings he may have suf-fered by reason of its failure to reinstate him, in the mannerset forth above in the section of the Decisionentitled "TheRemedy."42 In the event no exceptions are filed asprovided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and RecommendedOrder hereinshall, asprovided in Section 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings, conclusions,and order,and all objectionstheretoshall be deemedwaived forall purposes.(c) Notify Roderick A.Russell, Jr., the above-named em-ployee, if presently serving in the Armed Forces of theUnited States, of his right to full reinstatement upon appli-cation in accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisRecommended Order.(e) Post at its places of business in Bethpageand Roslyn,New York, copies of the attached notice marked "AppendixB."45 Copies of said notice, on forms provided by the Re-gional Director for Region 29, after being duly signed by itsauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter,in conspicuous places,including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by it to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 29, in writing,within 20 days from the receipt of this Decision, what stepsithas taken to comply herewith 46IT IS FURTHER RECOMMENDED that the complaints be dis-missed as to allegations of unfair labor practices alleged butnot specifically found herein.43 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."44 In the event that this Recommended Order isadopted bythe Board afterexceptions have been filed, notify said Regional Director, in writing, within20 days from the date of this Order, what steps it has taken to complyherewith45 See fn.43,supra.46 See In.44, supra.APPENDIX ANOTICETO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial which was held in Brooklyn in December 1969,and April, May, and June 1970, at which all parties wererepresented and afforded an opportunity to present theirevidence and arguments, the National Labor RelationsBoard has decided that both Local Union No. 707, High-way and Local Motor Freight Drivers, Dockmen and Help-ers, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, and ClaremontPolychemical Corporation have engaged in conduct consti-tuting unfair labor practices under the National Labor Re-lations Act, as amended.This Union intends to abide by this decision and, toassure all persons that their rights will be respected, we areposting this noticeto assurethem that:WE WILL NOT picket, or cause to be picketed, any plantof Claremont Polychemical Corporation with an objectof forcing or requiring it to recognize or bargain withus as the collective-bargaining representative of its em- 632DECISIONSOF NATIONAL LABOR RELATIONS BOARDployees in a production and maintenance unit within12 months after November 12, 1969, or within 12months after the holding of a valid election amongthose employees,unless we have been certified as suchrepresentative as the result of such election.LOCAL UNION No 707, HIGHWAY ANDLOCALMOTORFREIGHTDRIVERS,DOCKMEN AND HELPERS,INTERNATION-ALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, FourthFloor, 16 Court Street, Brooklyn, New York 112')1, Tele-phone 212-596-3535.APPENDIX BNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentAfter a trial which was held in Brooklyn in December 1969,and April,May, and June,1970, at which all parties wererepresented and afforded an opportunity to present theirevidence and arguments,theNationalLaborRelationsBoard has decided that both Local UnionNo. 707, High-way and Local Motor Freight Drivers, Dockmen,and Help-ers, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,and ClaremontPolychemical Corporation have engaged in conduct consti-tuting unfair labor practices under the National Labor Re-lations Act, as amended.This Companyintends to abide by this decision and, toassure our employees that their legal rights are being re-spected,we are posting this notice to assure them that:WE WILL NOT offer our employees benefits or threatenthem with reprisals to persuade them not tojoin orassist Local Union No. 707, Highway and Local MotorFreight Drivers,Dockmen,and Helpers, InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, or any other labor organ-ization.WE WILL NOT delay any employee's return to work orrefuse to reinstate any employee because of self-organi-zational activities by our employees.WE WILL NOT in any like or related manner unlawfullyinterfere with, restrain, or coerce our employees in theirunion or self-organizational activities.WE WILL make John Weaver whole, with interest, forany pa he lost by our delay in permitting him to returnto work.WE WILL offer to Roderick A. Russell, Jr., immediateand full reinstatement to the same position which heheld prior to October 27, 1969, or, if that position nolonger exists,to a position substantially equivalentthereto,without prejudice to his seniority and otherrights, and WE WILL pay him, with interest, for all wageshe lost because of our refusal to reinstate him.All our employees are free to join or assist Local UnionNo. 707, Highway and Local Motor Freight Drivers, Dock-men, and Helpers, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or anyotherlabor organization;to engage in self-organizationalactivities; to bargain collectively through representatives oftheir own choosing; to act together for mutual aid or protec-tion; or to refrain from doing any of these things, except tothe extent that their right to do so may be affected by anagreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(aX3)of the Act.WE WILL notify immediately the above-named indi-vidual, if presently serving in the Armed Forces of theUnited States, of the right of full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and the Uni-versalMilitary Training Act.CLAREMONT POLYCHEMICALCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date ofposting andmust not be altered, defaced,or covered by any other material.Any questionsconcerningthis notice or compliance withits provisions may be directed to theBoard'sOffice, FourthFloor, 16 CourtStreet,Brooklyn, New York 11201, Tele-phone 212-596-3535.